


Exhibit 10.61

 

EXECUTION VERSION

 

 

 

 

Published Deal CUSIP Number:  00281EAQ2

Published Bridge Term Loan CUSIP Number:  00281EAR0

 

120-DAY BRIDGE TERM LOAN AGREEMENT

 

Dated as of December 13, 2016

 

among

 

ABBOTT LABORATORIES

as the Borrower,

 

The Guarantors Referred to Herein,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Lender,

 

and

 

The Other Lenders Party Hereto

 

* * * *

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner,

 

BARCLAYS BANK PLC and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Arrangers and Syndication Agents

 

 

 

--------------------------------------------------------------------------------


 

[g10362la01i001.jpg]

 

ii

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.01

Certain Defined Terms

1

 

 

 

SECTION 1.02

Computation of Time Periods

25

 

 

 

SECTION 1.03

Accounting Terms

25

 

 

 

SECTION 1.04

Times of Day

26

 

 

 

 

ARTICLE II

 

 

 

 

 

THE COMMITMENTS AND LOANS

 

 

 

 

SECTION 2.01

The Loans

26

 

 

 

SECTION 2.02

Borrowings, Conversions and Continuations of the Loans

26

 

 

 

SECTION 2.03

Termination or Reduction of Aggregate Commitments

27

 

 

 

SECTION 2.04

Prepayments

28

 

 

 

SECTION 2.05

Allocation of Mandatory Prepayments

29

 

 

 

SECTION 2.06

Repayment of Loans

29

 

 

 

SECTION 2.07

Interest

29

 

 

 

SECTION 2.08

Fees

30

 

 

 

SECTION 2.09

Computation of Interest and Fees

31

 

 

 

SECTION 2.10

Evidence of Debt

31

 

 

 

SECTION 2.11

Payments Generally; Administrative Agent’s Clawback

32

 

 

 

SECTION 2.12

Sharing of Payments

33

 

 

 

SECTION 2.13

[Reserved]

34

 

 

 

SECTION 2.14

Use of Proceeds

34

 

--------------------------------------------------------------------------------


 

SECTION 2.15

Defaulting Lenders

34

 

 

 

SECTION 2.16

Taxes

35

 

 

 

SECTION 2.17

Illegality

40

 

 

 

SECTION 2.18

Inability to Determine Rates

41

 

 

 

SECTION 2.19

Increased Costs; Reserves on Eurodollar Rate Loans

42

 

 

 

SECTION 2.20

Compensation for Losses

43

 

 

 

SECTION 2.21

Mitigation Obligations; Replacement of Lenders

44

 

 

 

SECTION 2.22

Survival

44

 

 

 

 

ARTICLE III

 

 

 

 

 

CONDITIONS PRECEDENT

 

 

 

 

SECTION 3.01

Conditions Precedent to Effectiveness

45

 

 

 

SECTION 3.02

Conditions to Funding on the Closing Date

45

 

 

 

SECTION 3.03

Certain Funds Period

47

 

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01

Representations and Warranties of the Borrower

47

 

 

 

 

ARTICLE V

 

 

 

 

 

COVENANTS

 

 

 

 

SECTION 5.01

Affirmative Covenants

52

 

 

 

SECTION 5.02

Negative Covenants

55

 

 

 

SECTION 5.03

Financial Covenants

61

 

 

 

 

ARTICLE VI

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 6.01

Events of Default

61

 

 

 

SECTION 6.02

Application of Funds

64

 

ii

--------------------------------------------------------------------------------


 

 

ARTICLE VII

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

SECTION 7.01

Authorization and Action

64

 

 

 

SECTION 7.02

Administrative Agent Individually

65

 

 

 

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions

65

 

 

 

SECTION 7.04

Reliance by Administrative Agent

66

 

 

 

SECTION 7.05

Delegation of Duties

66

 

 

 

SECTION 7.06

Resignation of Administrative Agent

67

 

 

 

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders

68

 

 

 

SECTION 7.08

Other Agents

68

 

 

 

 

ARTICLE VIII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 8.01

Amendments, Etc.

68

 

 

 

SECTION 8.02

Notices, Etc.

69

 

 

 

SECTION 8.03

No Waiver; Remedies

71

 

 

 

SECTION 8.04

Expenses; Indemnity; Damage Waiver

71

 

 

 

SECTION 8.05

Right of Setoff

73

 

 

 

SECTION 8.06

Binding Effect

74

 

 

 

SECTION 8.07

Assignments and Participations

74

 

 

 

SECTION 8.08

Confidentiality

78

 

 

 

SECTION 8.09

Governing Law

79

 

 

 

SECTION 8.10

Execution in Counterparts

80

 

 

 

SECTION 8.12

Jurisdiction, Etc.

80

 

 

 

SECTION 8.13

PATRIOT Act Notice

81

 

iii

--------------------------------------------------------------------------------


 

SECTION 8.14

No Advisory or Fiduciary Responsibility

81

 

 

 

SECTION 8.15

Replacement of Lenders

81

 

 

 

SECTION 8.16

Waiver of Jury Trial

82

 

 

 

SECTION 8.17

Payments Set Aside

82

 

 

 

SECTION 8.18

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

82

 

 

 

 

ARTICLE IX

 

 

 

 

 

GUARANTEE

 

 

 

 

SECTION 9.01

Guarantors

83

 

 

 

SECTION 9.02

Guarantee

83

 

 

 

SECTION 9.03

Guaranty Absolute

84

 

 

 

SECTION 9.04

Waivers

84

 

 

 

SECTION 9.05

Continuing Guaranty

85

 

 

 

SECTION 9.06

Release of Guarantors

85

 

SCHEDULES

 

Schedule I

-

 

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 2.01

-

 

Commitments and Pro Rata Shares

Schedule 4.01(f)

-

 

Legal Proceedings

Schedule 5.02(a)(i)

-

 

Existing Debt

Schedule 5.02(b)(ii)

-

 

Existing Liens

 

EXHIBITS

 

Exhibit A

-

 

Form of Loan Notice

Exhibit B

-

 

Form of Assignment and Assumption

Exhibit C

-

 

Form of Solvency Certificate

Exhibit D

-

 

Form of Note

Exhibits E-1 — E-4

-

 

Forms of U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------

 

120-DAY BRIDGE TERM LOAN AGREEMENT

 

This 120-DAY BRIDGE TERM LOAN AGREEMENT (this “Agreement”) is dated as of
December 13, 2016, among ABBOTT LABORATORIES, an Illinois corporation (together
with its successors and assigns, the “Borrower”), each Guarantor from time to
time party hereto, each Lender from time to time party hereto (collectively, the
“Lenders” and each individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and Lender.

 

WHEREAS, the Borrower, pursuant to the St. Jude Acquisition Agreement (as
defined below), intends to acquire all of the outstanding shares of common stock
of St. Jude Medical, Inc., a Minnesota corporation (“St. Jude” and, together
with its Subsidiaries (as defined below), the “Acquired Business”), through
(i) a merger of Vault Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Borrower, with and into St. Jude, with St. Jude
surviving such merger and (ii) promptly following such merger, a merger of St.
Jude with and into Vault Merger Sub, LLC (expected to be renamed St. Jude
Medical, LLC on or about the Closing Date (as defined below)), a Delaware
limited liability company and a wholly-owned Subsidiary of the Borrower (“St.
Jude Sub”), with St. Jude Sub surviving such merger, for the aggregate cash
consideration set forth in the St. Jude Acquisition Agreement (as defined
below).

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01 Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Acquired Business” has the meaning set forth in the recitals hereto.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule I, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a

 

1

--------------------------------------------------------------------------------


 

director or officer of such Person.  For purposes of this definition, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a Person means the possession, direct or indirect, of the
power to vote 10% or more of the Voting Stock of such Person or to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by contract or otherwise.

 

“Agent Parties” has the meaning specified in Section 8.02.

 

“Aggregate Commitment” means the Commitments of all of the Lenders hereunder. 
The principal amount of the Aggregate Commitment in effect on the Effective Date
is TWO BILLION DOLLARS ($2,000,000,000).

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any bank thereunder
in respect of the “agreement value” under such Hedge Agreement if such Hedge
Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.

 

“Alere” means Alere Inc., a Delaware corporation.

 

“Alere Acquisition” means the acquisition of Alere by the Borrower pursuant to
the Alere Acquisition Agreement through which Alere will become a Subsidiary of
the Borrower.

 

“Alere Acquisition Agreement” means that certain agreement and plan of merger
dated as of January 30, 2016 between the Borrower and Alere.

 

“Alere Bridge Facility” means the bridge facility available pursuant to the
Commitment Letter dated as of February 2, 2016, among Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, N.A. and the Borrower, as amended,
restated or otherwise modified from time to time.

 

“Alere Transactions” means the Alere Acquisition and the financing transactions
in connection therewith, the repayment of certain existing indebtedness of the
Borrower and Alere Inc. and the payment of certain fees and expenses in
connection therewith.

 

“Applicable Rate” means, for any Type of Loan at any time, the percentage rate
per annum which is applicable at such time with respect to Loans of such Type by
reference to the then applicable Debt Ratings of the Borrower as set forth
below:

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

Applicable Rate

 

 

 

 

 

Closing Date through

 

90 days after Closing 

 

 

 

 

 

 89 days after Closing

 

Date through 120 days 

 

 

 

 

 

Date

 

after Closing Date

 

Level

 

Debt Ratings
(Moody’s/
S&P)

 

Base
Rate
Loans

 

LIBOR
Loans

 

Base
Rate
Loans

 

LIBOR
Loans

 

I

 

>A2/A or better

 

0

bps

87.5

bps

12.50

bps

112.50

bps

II

 

>A3/A-
 but < A2/A

 

0

bps

100.0

bps

25.0

bps

125.0

bps

III

 

>Baa1/BBB+ but
< A3/A-

 

12.5

bps

112.5

bps

37.5

bps

137.5

bps

IV

 

> Baa2/BBB but
< Baa1/BBB+

 

25.0

bps

125.0

bps

50.0

bps

150.0

bps

V

 

> Baa3/BBB- but
< Baa2/BBB

 

50.0

bps

150.0

bps

100.0

bps

200.0

bps

VI

 

< Baa3/ BBB-

 

100.0

bps

200.0

bps

150.0

bps

250.0

bps

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided, that (a) if only
one of S&P and Moody’s shall have in effect a Debt Rating, the Applicable Rate
shall be determined by reference to the available Debt Rating; (b) if neither
S&P nor Moody’s shall have in effect a Debt Rating, the Applicable Rate shall be
set in accordance with Level VI until such time as either S&P or Moody’s shall
have in effect a Debt Rating; (c) if the Debt Ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Rate shall be based
upon the higher of such Debt Ratings, except that in the event that the lower of
such Debt Ratings is more than one level below the higher of such Debt Ratings,
the Applicable Rate shall be based upon the level immediately above the lower of
such Debt Ratings; (d) if any Debt Rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change and (e) if S&P
or Moody’s shall change the basis on which Debt Ratings are established, each
reference to the Debt Ratings announced by S&P or Moody’s, as the case may be,
shall refer to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Asset Sale” means the sale or other disposition of assets by the Borrower or
any other member of the Consolidated Group outside the ordinary course of
business (including Equity Issuances by any of the Borrower’s Subsidiaries)
(excluding (A) asset sales or other dispositions (including issuances of Equity
Interests by any of the Borrower’s Subsidiaries) between or among members of the
Consolidated Group and (B) asset sales and other dispositions (including Equity
Issuances by any of the Borrower’s Subsidiaries), the Net Cash Proceeds of which
do not exceed $100,000,000 in any single transaction or related series of
transactions or $500,000,000 in the aggregate (except in the case of the sale of
Equity Interests of Mylan N.V., for which such thresholds shall not apply).

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

 

“Attributable Debt” means (except as otherwise provided in this paragraph), as
to any particular lease under which any Person is at the time liable for a term
of more than 12 months, at any date as of which the amount thereof is to be
determined (the “determination date”), the total net amount of rent required to
be paid by such Person under such lease during the remaining term thereof
(excluding any subsequent renewal or other extension options held by the
lessee), discounted from the respective due dates thereof to the determination
date at the rate of 8% per annum, compounded monthly.  The net amount of rent
required to be paid under any such lease for any such period shall be the
aggregate amount of the rent payable by the lessee with respect to such period
after excluding amounts required to be paid on account of maintenance and
repairs, services, insurance, taxes, assessments, water rates and similar
charges and contingent rents (such as those based on sales or monetary
inflation).  If (a) any such lease is terminable by the lessee upon the payment
of a penalty, (b) the terms of such lease provide that the termination right is
not exercisable until after the determination date and (c) the amount of such
penalty discounted to the determination date at the rate of 8% per annum
compounded monthly is less than the net amount of rentals payable after the time
as of which such termination could occur (the “termination time”) discounted to
the determination date at the rate of 8% per annum compounded monthly, then such
discounted penalty amount shall be used instead of such discounted amount of net
rentals payable after the termination time in calculating the Attributable Debt
for such lease.  If (i) any such lease is terminable by the lessee upon the
payment of a penalty, (ii) such termination right is exercisable on the
determination date and (iii) the amount of the net rentals payable under such
lease after the determination date discounted to the determination date at the
rate of 8% per annum compounded monthly is greater than the

 

4

--------------------------------------------------------------------------------


 

amount of such penalty, the Attributable Debt for such lease as of such
determination date shall be equal to the amount of such penalty.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrowed Debt” means any Debt for money borrowed, including without limitation
loans, hybrid securities, debt convertible into Equity Interests and any Debt
represented by notes, bonds, debentures or other similar evidences of Debt for
money borrowed.

 

“Borrower” has the meaning specified in the introductory paragraph  hereto.

 

“Borrower Materials” has the meaning specified in Section 5.01(i).

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Bridge Ticking Fee” has the meaning set forth in Section 2.08(c).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in a pooling
arrangement.

 

“Certain Funds Period” has the meaning set forth in Section 3.03.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 8.01).

 

“Commitment” means, as to each Lender, such Lender’s commitment to make a Loan
on the Closing Date pursuant to Section 2.01 in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name in Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Debt” means, as of any date of determination, the aggregate amount
of indebtedness for borrowed money, including indebtedness for borrowed money
represented by notes, bonds, debentures or other similar evidences of
indebtedness for borrowed money, of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of any period
of four consecutive fiscal quarters of the Borrower, the ratio of (a) EBITDA for
such period to (b) Interest Expense for such period.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Assets” means, as of any date of determination, the aggregate
amount of assets of the Borrower and its Subsidiaries (less applicable reserves
and other properly deductible items) after deducting therefrom all current
liabilities, as of the last day of the most recent fiscal quarter prior to such
date for which financial statements have been furnished to the Lenders pursuant
to Section 5.01(i), as set forth in such financial statements (giving pro forma
effect to any Material Asset Acquisition or Material Asset Sale of property of
the Borrower or any of its Subsidiaries that has occurred since the end of such
fiscal quarter as if such Material Asset Acquisition or Material Asset Sale had
occurred on the last day of such fiscal quarter).

 

“Consolidated Net Worth” means, at any date of determination, (a) total assets
of the Borrower and its Subsidiaries (including, without limitation, all items
that are treated as intangibles in accordance with GAAP) at such date less
(b) total liabilities of the Borrower and its Subsidiaries (including, without
limitation, all deferred taxes) at such date, in each case determined on a
Consolidated basis in accordance with GAAP.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or whose
election to the board of directors of the Borrower is approved by a majority of
the other Continuing Directors.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

“Debt Issuance” means any incurrence of Borrowed Debt by the Borrower or any
other member of the Consolidated Group (excluding (i) Debt owed by a member of
the Consolidated Group to any other member of the Consolidated Group,
(ii) borrowings under the Revolving Credit Agreement or any revolving facility
entered into to refinance or replace the Revolving Credit Agreement in an amount
up to $5,000,000,000, (iii) any other ordinary course borrowings under working
capital, liquidity, letter of credit or

 

7

--------------------------------------------------------------------------------


 

overdraft facilities, (iv) issuances of commercial paper, (v) purchase money
Debt incurred in the ordinary course of business, (vi) Debt with respect to
capital leases incurred in the ordinary course of business, (vii) Debt under any
facility to obtain or support bid, appeal and similar bonds, (viii) other Debt
(other than the New Senior Notes) in an amount not to exceed $300,000,000 in the
aggregate, (ix) any Debt incurred under the Alere Bridge Facility for the
purpose of consummating the Alere Acquisition, (x) the New Senior Notes and
(xi) Debt of any Non-U.S. Subsidiary of the Borrower that is not guaranteed by
the Borrower or any of its U.S. Subsidiaries.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect

 

8

--------------------------------------------------------------------------------


 

parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of (A) the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority or (B) in the case of a solvent Person, the precautionary appointment
of an administrator, guardian or custodian or similar official by a Governmental
Authority under or based on the law of the country where such Person is
organized if the applicable law of such jurisdiction requires that such
appointment not be publicly disclosed, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b))  as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and all Lenders promptly
following such determination.

 

“Designated Jurisdiction” means any country or territory that is, or has a
government that is, subject to comprehensive country-wide economic or financial
sanctions or trade embargoes imposed, administered or enforced by any Person
listed in the definition of “Sanctions” (the Designated Jurisdictions as of the
Effective Date being Crimea, Cuba, Iran, Syria, Sudan and North Korea).

 

“Dollars” and the “$” means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (i) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“EBITDA” means, for any period, the Consolidated net income of the Borrower and
its Consolidated Subsidiaries for such period plus, (A) to the extent deducted
in computing such Consolidated net income for such period, the sum (without
duplication) of (a) income and franchise tax expense, (b) Interest Expense,
(c) depreciation and amortization, (d) net after-tax losses (including all fees
and expenses or charges relating thereto) on sales of assets outside of the
ordinary course of business and net after-tax losses from discontinued
operations, (e) any net after-tax losses (including all fees and

 

9

--------------------------------------------------------------------------------


 

expenses or charges relating thereto) on the retirement of debt,
(f) (i) non-cash extraordinary, unusual or otherwise non-recurring losses,
expenses, fees and charges (including non-cash losses, expenses, fees and
charges incurred in connection with any issuance of debt or equity,
acquisitions, investments, restructuring activities, asset sales or divestitures
permitted hereunder, and any non-cash integration and restructuring costs in
connection with the transactions contemplated by the Alere Acquisition Agreement
and the St. Jude Acquisition Agreement (the “Contemplated Transactions”)) and
(ii) cash extraordinary, unusual or otherwise non-recurring losses, expenses,
fees and charges (including cash losses, expenses, fees and charges incurred in
connection with any issuance of debt or equity, acquisitions, investments,
restructuring activities, asset sales or divestitures permitted hereunder and
any cash integration and restructuring costs in connection with the Contemplated
Transactions) not to exceed 10% of EBITDA for such period, (g) all actual fees
and expenses incurred in connection with the Contemplated Transactions and
(h) non-cash stock compensation expense and minus (B) to the extent added in
computing such Consolidated net income for such period, (a) net after-tax gains
on sale of assets outside the ordinary course of business and net-after tax
gains from discontinued operations, (b) any net after-tax gains on the
retirement of debt and (c) extraordinary, unusual or otherwise non-recurring
gains.

 

If the Borrower or any Subsidiary thereof engages in any Material Asset
Acquisition or any Material Asset Sale, during any period in respect of which
EBITDA is to be determined hereunder, such EBITDA will be determined on a pro
forma basis as if such Material Asset Acquisition or such Material Asset Sale
occurred on the first day of the relevant period.  For purposes of this
definition, (i) “Material Asset Sale” means any disposition of property or
series of related dispositions of property that involves consideration
(including noncash consideration) with a fair market value in excess of
$750,000,000 and (ii) “Material Asset Acquisition” means (x) the Alere
Transactions, (y) the St. Jude Transactions and (z) any other acquisition
(whether by purchase, merger, consolidation or otherwise) of the assets or
property of any other Person that involves consideration (including non-cash
consideration) with a fair market value in excess of $750,000,000.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

10

--------------------------------------------------------------------------------

 

“Effective Date” has the meaning set forth in Section 3.01.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 8.07(b)(iii)).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means any shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Issuance” means the issuance of any Equity Interests by the Borrower
(excluding (i) issuances pursuant to employee stock plans or other benefit or
employee incentive arrangements, (ii) issuances among the Borrower and its
Subsidiaries or (iii) issuances to shareholders of St. Jude or Alere as
consideration for the St. Jude Acquisition or the Alere Acquisition).

 

11

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)           (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such Section) are being met with a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

 

(b)           the application for a minimum funding waiver with respect to a
Plan;

 

(c)           the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA);

 

(d)           the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;

 

(e)           the withdrawal by the Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)            the conditions for the imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or

 

(g)           the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that could constitute grounds for the
termination of, or the appointment of a trustee to administer, a Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

12

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means,

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate, or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period (provided
that if the LIBOR Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement);

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time, two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day; and

 

(c)           if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 8.15) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.16(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending

 

13

--------------------------------------------------------------------------------


 

Office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any published intergovernmental agreement entered into in connection with
the implementation of such Sections of the Internal Revenue Code and any fiscal
or regulatory legislation adopted pursuant to such published intergovernmental
agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

“Fee Letter” means the letter agreement dated as of April 27, 2016 among the
Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith Incorporated
regarding fees in connection with this Agreement.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means (i) the Loans and (ii) Debt of the Borrower (other than Debt
in respect of the Loans or Debt subordinated in right of payment to the Loans)
or Debt of any wholly-owned Domestic Subsidiary, for money borrowed, having a
stated maturity of more than 12 months from the date of application of
sale/leaseback proceeds or which is extendible at the option of the obligor
thereon to a date more than 12 months from the date of such application.

 

“GAAP” has the meaning specified in Section 1.03.

 

14

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” has the meaning specified in Section 9.02.

 

“Guaranteed Obligations” has the meaning specified in Section 9.02.

 

“Guarantors” means from and after the Effective Date, any Subsidiary of the
Borrower that becomes a Guarantor pursuant to Section 9.01; provided that upon
the release or discharge of any Subsidiary from its Guarantee in accordance with
the terms of this Agreement, such Person shall cease to be a Guarantor;
provided, further, that as of the Effective Date, there shall be no Guarantors
under this Agreement or any other Loan Document.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Impacted Loans” has the meaning specified in Section 2.18.

 

“Indemnified Person” has the meaning specified in Section 8.04(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the Loan
Parties under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Information” has the meaning specified in Section 8.08.

 

“Information Memorandum” means the information memorandum dated May 11, 2016
used by the Lead Arranger in connection with the St. Jude Transactions.

 

“Interest Expense” means, for any period, the interest expense of the Borrower
and its Consolidated Subsidiaries for such period determined on a Consolidated
basis in accordance with GAAP, excluding (i) non-cash interest expense
attributable to the movement in mark-to-market valuation under Hedge Agreements,
(ii) non-cash interest expense attributable to the amortization of gains or
losses resulting from the termination of Hedge Agreements prior to or reasonably
contemporaneously with the St. Jude

 

15

--------------------------------------------------------------------------------


 

Acquisition Date, (iii) any make whole or prepayment premiums, write offs or
Hedge Agreement termination costs and similar premiums and costs related to the
Alere Transactions or the St. Jude Transactions, (iv) amortization of deferred
financing fees and (v) expensing of bridge or other financing fees of the
Borrower and its Subsidiaries.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” or the “Code” means the Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

16

--------------------------------------------------------------------------------


 

“Lenders” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR Rate” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan” means any loan made by the Lenders to the Borrower pursuant to
Section 2.01.  A Loan may be a Base Rate Loan or a Eurodollar Rate Loan, each of
which shall be a “Type” of Loan.

 

“Loan Documents” means this Agreement, any joinder document pursuant to which a
Subsidiary of the Borrower joins this Agreement as a Guarantor, the Fee Letter
and any Notes, security agreements or other documents entered into in connection
herewith.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Loan Parties” means the Borrower and each Guarantor (if any).

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Borrower or the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender under this Agreement, taken as a whole, or (c) the ability
of the Loan Parties to perform their obligations under this Agreement.

 

“Material Asset Acquisition” has the meaning specified in the definition of
“EBITDA”.

 

“Material Asset Sale” has the meaning specified in the definition of “EBITDA”.

 

“Material Debt” means any Debt instrument of any Loan Party evidencing Borrowed
Debt (or commitments to provide the same) in excess for any such instrument of
$250,000,000 in aggregate principal amount outstanding or committed (including
the Revolving Credit Agreement and the Alere Bridge Facility (if then in
effect)).

 

17

--------------------------------------------------------------------------------


 

“Maturity Date” means, as applicable, the earlier of (i) the date that is 120
days after the Closing Date and (ii) the date on which the maturity of the Loans
is accelerated in accordance with the terms hereof, provided, however, if such
date is not a Business Day, the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means

 

(a)           with respect to any sale or other disposition of assets outside
the ordinary course of business by the Borrower or any of its Subsidiaries, the
excess, if any, of (i) the cash received by the Borrower and its Subsidiaries in
connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) payments made to retire any debt
that is secured by such asset and that is required to be repaid in connection
with the sale thereof (other than the Loans or loans under the Alere Bridge
Facility), (B) the fees and expenses incurred by the Borrower or any of its
Subsidiaries in connection therewith, (C) taxes paid or reasonably estimated to
be payable in connection with such transaction and (D) the amount of reserves
established by the Borrower or any of its Subsidiaries in good faith and
pursuant to commercially reasonable practices for adjustment in respect of the
sale price of such asset or assets in accordance with GAAP; provided, that, if
the Borrower or any of its Subsidiaries receives proceeds that would otherwise
constitute Net Cash Proceeds from a sale or other disposition of assets outside
the ordinary course of business, the Borrower or such Subsidiary may elect, by
notice in writing to the Administrative Agent, to reinvest (or commit to
reinvest) any portion of such proceeds in the business of the Borrower or any of
its Subsidiaries and, in such case, such proceeds shall only constitute Net Cash
Proceeds to the extent not so reinvested (or committed to be reinvested) within
the six month period following receipt of such proceeds;

 

(b)           with respect to the incurrence, issuance, offering, or placement
of Borrowed Debt, the excess, if any, of (i) cash received by the Borrower and
its Subsidiaries in connection with such incurrence, issuance, offering or
placement over (ii) the sum of (A) payments made to retire any Borrowed Debt
that is required to be repaid in connection with such issuance, offering or
placement (other than the Loans or loans

 

18

--------------------------------------------------------------------------------


 

under the Alere Bridge Facility) and (B) the underwriting discounts and
commissions and other fees and expenses incurred by the Borrower and its
Subsidiaries in connection with such incurrence, issuance, offering or
placement; and

 

(c)           with respect to any Equity Issuance, the excess of (i) the cash
received by the Borrower in connection with such issuance over (ii) the
underwriting discounts and commissions and other fees and expenses incurred by
the Borrower or any of its Subsidiaries in connection with such issuance.

 

“New Senior Notes” means the Borrower’s (i) $2,850,000,000 aggregate principal
amount of 2.350% Notes due 2019, (ii) $2,850,000,000 aggregate principal amount
of 2.900% Notes due 2021, (iii) $1,500,000,000 aggregate principal amount of
3.400% Notes due 2023, (iv) $3,000,000,000 aggregate principal amount of 3.750%
Notes due 2026, (v) $1,650,000,000 aggregate principal amount of 4.750% Notes
due 2036 and (vi) $3,250,000,000 aggregate principal amount of 4.900% Notes due
2046.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 8.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any

 

19

--------------------------------------------------------------------------------


 

limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).

 

“Participant” has the meaning specified in Section 8.07(d).

 

“Participant Register” has the meaning specified in Section 8.07(d).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub.  L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Permitted Receivables Facility” means one or more accounts receivable
securitization arrangements which provide for (i) the sale of accounts
receivable and any related property by the Borrower and/or any of its
Subsidiaries to a financing party or a special purpose vehicle and (ii) if a
special purpose vehicle is used in any such arrangements, the granting of a
security interest in accounts receivables and any related property by such
special purpose vehicle and/or the granting of a security interest by the
Borrower or such Subsidiary in any such related property.

 

“Permitted Refinancing” means, with respect to any Debt or other obligation, any
replacement, refinancing, refunding, renewal or extension of such Debt or other
obligation that does not increase the outstanding principal amount thereof
(except in respect of unpaid premiums (if any), unpaid interest (including
post-petition interest) and fees, expenses and charges resulting from any such
replacement, refinancing, refunding, renewal or extension).

 

20

--------------------------------------------------------------------------------

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 5.01(i).

 

“Prepayment Event” means any Asset Sale, Debt Issuance or Equity Issuance.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution and located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by a member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Proceeding” has the meaning specified in Section 8.04(b).

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), (i) prior
to the funding of the Loans on the Closing Date, the numerator of which is the
amount of the Commitments of such Lender at such time, subject to adjustment as
provided in Section 2.15, and the denominator of which is the amount of the
Aggregate Commitments of all Lenders at such time and (ii) on or after the
funding of the Loans on the Closing Date, the numerator of which is the amount
of the Loans outstanding of such Lender at such time and the denominator of
which is the amount of the sum of the Loans of all Lenders outstanding at such
time.  The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Projections” shall mean the projections of the Borrower and its Subsidiaries
included in the Information Memorandum and any other projections and any forward
looking statements (including statements with respect to booked business) of
such entities furnished to the Lenders or the Administrative Agent by or on
behalf of the Borrower prior to the Closing Date.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

 

“Register” has the meaning specified in Section 8.07(c).

 

21

--------------------------------------------------------------------------------


 

“Related Person” means, as to any Indemnified Person, (a) any controlling
Person, controlled Affiliate or Subsidiary of such Indemnified Person, (b) the
respective directors, officers or employees of such Indemnified Person or any of
its Subsidiaries, controlled Affiliates or controlling Persons and (c) the
respective agents and advisors of such Indemnified Person or any of its
Subsidiaries, controlled Affiliates or controlling Persons.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 7.06(b).

 

“Required Lenders” means, at any time, Lenders having a Pro Rata Share
representing (i) prior to the funding of the Loans on the Closing Date, more
than 50% of the Aggregate Commitments and (ii) on or after the funding of the
Loans on the Closing Date, more than 50% in the aggregate of the Loans
outstanding; provided that, if there is only one Lender, only the consent of
that Lender shall be required.  The Pro Rata Share of any Defaulting Lender and
all of its Commitments and/or Loans outstanding shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning specified in Section 7.06(a).

 

“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer, the Controller, any Assistant Treasurer, the Director,
Capital Markets and Global Treasury Operations and the General Counsel of the
Borrower (or other executive officer of the Borrower performing similar
functions), or any other officer of the Borrower responsible for overseeing or
reviewing compliance with this Agreement.

 

“Revolving Credit Agreement” means the U.S.$5,000,000,000 Five Year Credit
Agreement, dated as of July 10, 2014, among the Borrower, the lenders party
thereto and the Administrative Agent, as amended, restated or otherwise modified
from time to time.

 

“S&P” means Standard & Poor’s Ratings Services (or any successor thereof).

 

“Sale and Leaseback Transaction” has the meaning specified in Section 5.02(d).

 

“Sanction(s)” means any economic or trade sanction enacted, imposed,
administered or enforced by the United States Government (including, without
limitation, the U.S. Department of State and OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect from time to time.

 

22

--------------------------------------------------------------------------------


 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” means that, on and as of the Closing Date and immediately after giving
effect to the consummation of the St. Jude Transactions, (a) the (i) the fair
value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date and
(b) the Borrower does not intend to, and the Borrower does not believe that it
or any of its Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such Subsidiary and the timing and amounts of cash to be
payable on or in respect of its debts or the debts of any such Subsidiary.

 

“Specified Representations” mean the representations and warranties under
Sections 4.01(a); 4.01(b)(i); 4.01(b)(ii); 4.01(b)(iii)(A);
4.01(b)(iii)(B) (limited to conflicts with any Material Debt and without giving
effect to any “material adverse effect” qualification); 4.01(d); 4.01(e);
4.01(g) (with respect to the Borrower only); 4.01(o); 4.01(q)(ii);
4.01(s)(ii) (solely with respect to the Borrower and the PATRIOT Act); and
4.01(t).

 

“St. Jude” has the meaning set forth in the recitals hereto.

 

“St. Jude Acquisition” means the acquisition of St. Jude by the Borrower
pursuant to the St. Jude Acquisition Agreement through which St. Jude merged
with and into the Borrower.

 

“St. Jude Acquisition Agreement” means the Agreement and Plan of Merger dated as
of April 27, 2016 by and among the Borrower, St. Jude, Vault Merger Sub, Inc., a
Delaware corporation, and St. Jude Sub, as amended, restated or otherwise
modified from time to time.

 

23

--------------------------------------------------------------------------------


 

“St. Jude Acquisition Agreement Representations” means the representations made
by or with respect to the Acquired Business in the St. Jude Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower has (or a Subsidiary of it has) the right to terminate
its (or its Subsidiary’s) obligations under the St. Jude Acquisition Agreement,
or to decline to consummate the St. Jude Acquisition pursuant to the St. Jude
Acquisition agreement, as a result of a breach of such representations in the
St. Jude Acquisition Agreement.

 

“St. Jude Acquisition Date” means the date of the consummation of the St. Jude
Acquisition.

 

“St. Jude Bridge Facility” means the up to $2,000,000,000 facility established
hereunder pursuant to the Commitment Letter, dated as of April 27, 2016 (the
“St. Jude Commitment Letter”), among Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Bank of America and the Borrower, as amended, restated or
otherwise modified from time to time.

 

“St. Jude Sub” has the meaning set forth in the recitals hereto.

 

“St. Jude Transactions” means the St. Jude Acquisition and the financing
transactions in connection therewith, the repayment of certain existing
indebtedness of the Borrower and St. Jude and the payment of certain fees and
expenses in connection therewith.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (a) 11:59 p.m. New York City
time on April 27, 2017 or if the End Date (as defined in the St. Jude
Acquisition Agreement as in effect on April 27, 2016) shall have been extended
to a later date as provided in Section 10.01(b)(i) of the St. Jude Acquisition
Agreement (as in effect on April 27, 2016), such later date (but in any event
not later than July 27, 2017), (b) the consummation of the St. Jude Acquisition
without the use of the St. Jude Bridge Facility and (c) the date of any
termination in accordance with the terms of the St. Jude

 

24

--------------------------------------------------------------------------------


 

Acquisition Agreement of the Borrower’s obligations under the St. Jude
Acquisition Agreement to consummate the St. Jude Acquisition.

 

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Subsidiary” means any Subsidiary that is organized in the United States
(including any State thereof and the District of Columbia, but excluding its
territories and possessions).

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.16(e)(ii)(B)(III).

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02              Computation of Time Periods.  In this Agreement, in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”, the word “through” means
“through and including” and each of the words “to” and “until” mean “to but
excluding”.

 

SECTION 1.03              Accounting Terms.  Except as otherwise expressly
provided herein, all accounting terms not specifically defined herein shall be
construed in accordance with, and all financial data (including financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, generally accepted accounting principles as in
effect in the United States from time to time (“GAAP”).  If at any time any
change in GAAP would affect the calculation of any covenant set forth herein and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
covenant to preserve the original intent thereof in light of

 

25

--------------------------------------------------------------------------------


 

such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such covenant shall continue to be calculated in
accordance with GAAP prior to such change and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders, concurrently with the delivery of any
financial statements or reports with respect to such covenant, statements
setting forth a reconciliation between calculations of such covenant made before
and after giving effect to such change in GAAP.

 

SECTION 1.04              Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

ARTICLE II

 

THE COMMITMENTS AND LOANS

 

SECTION 2.01              The Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a Loan to the Borrower, in a
single drawing on the Closing Date, the proceeds of which shall be used in
accordance with Section 2.14; provided that the outstanding principal amount of
such Loan made by such Lender shall not exceed such Lender’s Commitment in
effect immediately prior to making such Loan.  The Loans shall be made ratably
among the Lenders in accordance with their Pro Rata Share of Commitments.  Any
amount borrowed under this Section 2.01 and subsequently repaid or prepaid may
not be reborrowed.  Each Lender’s  Commitment shall terminate immediately and
without further action on the earlier of (i) the Closing Date, after giving
effect to the funding of such Lender’s Commitment on the Closing Date and
(ii) the Termination Date.

 

SECTION 2.02              Borrowings, Conversions and Continuations of the
Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Loan Notice; provided that any telephonic
notice by the Borrower must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice.  Each Loan Notice must be received by the
Administrative Agent not later than 12:00 p.m., (i) two Business Days prior to
the requested date of any Borrowing of Eurodollar Rate Loans or three Business
Days prior to the requested date of any conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Loan Notice shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed (or to which Type the existing Loans are to be
converted), and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation,

 

26

--------------------------------------------------------------------------------


 

then the applicable Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  Each Loan Notice requesting a Borrowing on the Closing
Date may be revoked (or, in the alternative, be modified to reduce the aggregate
amount of such requested Borrowing) by the Borrower by notice to the
Administrative Agent at any time prior to 8:00 a.m. on the date designated for
such Borrowing in the applicable Loan Notice; provided, that the Borrower shall
compensate any Lender upon demand in accordance with the provisions of
Section 2.20(b) for any loss, cost or expense incurred by such Lender as a
result of any such revocation or modification of a Loan Notice requesting a
Borrowing on the Closing Date.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 3.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect
with respect to Loans in the aggregate.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.03              Termination or Reduction of Aggregate Commitments.

 

(a)                                 Optional Reductions. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided, that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon three (3) Business Days prior to the date of such termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof or, if less,
the Aggregate Commitments and (iii) any such notice may state that such notice
is conditioned upon the consummation of another transaction, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
The Administrative Agent will promptly notify the Lenders of any such
termination or reduction of the Commitments.

 

SECTION 2.04              Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay ratably any Loans then outstanding in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 12:00 noon (A) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each applicable Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment. 
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, that a notice of prepayment delivered by the
Borrower may state that such notice is conditioned upon the consummation of
another transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied; provided, further that the Borrower
shall compensate and hold harmless any Lender from any loss, cost or expense
incurred by such Lender in accordance with Section 2.20 as a result of the
failure to make such prepayment.  Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 2.20.

 

(b)                                 Mandatory Prepayments.  In the event that
the Borrower actually receives any Net Cash Proceeds arising from any Equity
Issuance or the Borrower or any member of the Consolidated Group actually
receives any Net Cash Proceeds arising from any Debt Issuance or Asset Sale, in
each case after the Closing Date, then the Borrower shall (subject to the
proviso to clause (a) of the definition of Net Cash Proceeds) prepay the Loans
in an amount equal to 100.0% of such Net Cash Proceeds not later than three
(3) Business Days following the receipt by the Borrower or any such Subsidiary
of such Net Cash Proceeds.  The Borrower shall promptly (and not later than the
date of receipt thereof) notify the Administrative Agent of the receipt by the
Borrower or, as applicable, any other member of the Consolidated Group, of such

 

28

--------------------------------------------------------------------------------


 

Net Cash Proceeds from any Prepayment Event, and such notice shall be
accompanied by a reasonably detailed calculation of the Net Cash Proceeds.  Each
prepayment of Loans shall be applied ratably among the Lenders according to
their respective Pro Rata Share and shall be accompanied by accrued interest and
fees on the amount prepaid to the date fixed for prepayment, plus, in the case
of any Eurodollar Rate Loans, any amounts due to the Lenders under
Section 2.20.  Notwithstanding anything to the contrary contained herein,
mandatory repayments with respect to Net Cash Proceeds from Debt Issuances or
Asset Sales received by any Non-U.S. Subsidiary of the Borrower shall not be
required if and for so long as the Borrower has determined in good faith that
repatriation to the Borrower of such Net Cash Proceeds would have adverse tax
consequences (and, in the case of Debt Issuances, such adverse tax consequence
is material) or would violate applicable local law or the applicable
organizational documents of such Subsidiary.

 

SECTION 2.05              Allocation of Mandatory Prepayments between Alere
Bridge Facility and St. Jude Bridge Facility.  Notwithstanding anything in this
Agreement to the contrary, any Net Cash Proceeds received from any Prepayment
Event in accordance with Section 2.04(b) shall be applied to the Loans and the
Alere Bridge Facility as follows (and the prepayments otherwise required shall
be deemed adjusted to reflect such application of proceeds):

 

(a)                                 in the event that the Alere Bridge Facility
is unfunded on the date such Net Cash Proceeds are to be applied, any Net Cash
Proceeds of the applicable Prepayment Event shall be applied first to prepay the
Loans and second to reduce the commitments under the Alere Bridge Facility to
the extent required thereunder; and

 

(b)                                 in the event that the Alere Bridge Facility
is funded on the date such Net Cash Proceeds are to be applied, any Net Cash
Proceeds of the applicable Prepayment Event shall be applied to prepay the Loans
and the loans under the Alere Bridge Facility pro rata based on the amount of
the required prepayment under this Agreement and the Alere Bridge Facility, as
applicable.

 

SECTION 2.06              Repayment of Loans.  The Borrower hereby
unconditionally promises to repay the outstanding principal amount of all Loans
to the Administrative Agent for the ratable account of the Lenders on the
Maturity Date.

 

SECTION 2.07              Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)                                 If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate

 

29

--------------------------------------------------------------------------------


 

per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.  Furthermore, if required by the Required Lenders and after
written notice to the Borrower, while any Event of Default exists, the Borrower
shall pay interest on all overdue amounts hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate applicable thereto to the
fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

SECTION 2.08              Fees                        .

 

(a)                                 Duration Fee.  The Borrower shall pay
duration fees to the Administrative Agent, for the ratable benefit of each
Lender, in an amount equal to the applicable percentage set forth in the grid
below of the principal amount of the Loans of such Lender outstanding on the
date set forth in the grid below, payable on each such date:

 

Debt Ratings
(Moody’s / S&P)

 

90 days after
the Closing Date

 

> Baa3 or BBB-

 

0.50

%

< Baa3 and BBB-

 

1.00

%

 

(b)                                 Funding Fee.  The Borrower shall pay to the
Administrative Agent, for the ratable benefit of each Lender, a funding fee
equal to (i) 0.10% of the aggregate principal amount of the Loans outstanding
hereunder on the date that is sixty (60) days after the Closing Date, earned and
due and payable on such 60th day, and (ii) 0.25% of the aggregate principal
amount of the Loans outstanding under hereunder on the date that is ninety (90)
days after the Closing Date, earned and due and payable on such 90th day.

 

(c)                                  Ticking Fee. The Borrower shall pay to the
Administrative Agent, for the ratable benefit of each Lender (as determined by
each Lender’s respective Pro Rata Share of the Aggregate Commitments as in
effect from time to time), a bridge ticking fee (the “Bridge Ticking Fee”) as
indicated in the table immediately below equal to the applicable percentage per
annum corresponding to the Debt Ratings (giving effect to the St. Jude
Transactions and the Alere Transactions) from time to time, applied to the
Aggregate Commitments from time to time remaining, accruing from July 26, 2016
until the earliest of (A) the Termination Date, (B) the date on which the
Borrower voluntarily terminates all of the Commitments hereunder and (C) the
Closing Date, payable on such earliest date.  Such “Debt Ratings” shall be the
pro forma ratings that are expected to be in effect upon consummation of the St.
Jude Transactions and the Alere Transactions.

 

30

--------------------------------------------------------------------------------

 

Level

 

Debt Ratings (Moody’s/
S&P)

 

Bridge
Ticking 

Fee

 

I

 

>A2/A or better

 

8.0

bps

II

 

>A3/A- but < A2/A

 

10.0

bps

III

 

> Baa1/BBB+ but
 < A3/A-

 

12.5

bps

IV

 

> Baa2/BBB but
< Baa1/BBB+

 

15.0

bps

V

 

> Baa3/BBB- but
< Baa2/BBB

 

20.0

bps

VI

 

< Baa3/BBB- or not rated

 

30.0

bps

 

(d)                                 Administrative Agency Fee.  The Borrower
shall pay to the Administrative Agent, for its own account, the administrative
agency fee in the amount and at the time specified in the Fee Letter.

 

SECTION 2.09              Computation of Interest and Fees.  All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

SECTION 2.10              Evidence of Debt.

 

(a)                                 The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Loans.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender

 

31

--------------------------------------------------------------------------------


 

(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b)                                 In the event of any conflict between the
Register and a Lender’s records, the records as in the Register shall control in
the absence of manifest error.

 

SECTION 2.11              Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 All payments to be made by the Borrower
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or set-off.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower, other than
with respect to the Maturity Date, shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to

 

32

--------------------------------------------------------------------------------


 

the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article III are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds promptly (in like funds
as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 8.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 8.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 8.04(c).

 

(e)                                  Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

SECTION 2.12              Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other

 

33

--------------------------------------------------------------------------------


 

Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 8.17 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 8.05) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.12 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.12 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

SECTION 2.13              [Reserved].

 

SECTION 2.14              Use of Proceeds.  The Borrower shall use the proceeds
of the Loans to finance the St. Jude Acquisition, to repay certain existing
indebtedness of the Borrower and the Acquired Business and to pay fees and
expenses in connection with the St. Jude Transactions.

 

SECTION 2.15              Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 8.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VI or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 8.05 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may

 

34

--------------------------------------------------------------------------------


 

request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  Each Defaulting Lender shall
be entitled to receive fees payable under Section 2.08(a) and (b) for any period
during which that Lender is a Defaulting Lender only to extent allocable to the
sum of the outstanding principal amount of the Loans funded by it.  No
Defaulting Lender will be entitled to any fees accruing pursuant to
Section 2.08(c).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Pro Rata Shares,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that subject to Section 8.18, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

35

--------------------------------------------------------------------------------


 

SECTION 2.16              Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or any Loan Party, then the
Administrative Agent or the applicable Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) the applicable Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
applicable Loan Party or the Administrative Agent, to the extent required by
such Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by a Loan Party. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i)  Each Loan Party
shall, and does hereby, jointly and severally indemnify each Recipient, and
shall make payment in respect thereof within 30 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) payable

 

36

--------------------------------------------------------------------------------


 

or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 30 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 2.16(c)(ii) below.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Loan Parties
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent against any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 8.07(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent against any Excluded Taxes
attributable to such Lender that are payable or paid by the Administrative Agent
or any Loan Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 2.16, the applicable Loan Party shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the applicable Loan Party, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to the applicable Loan Party or the
Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the

 

37

--------------------------------------------------------------------------------


 

Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the applicable Loan Party or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that any of the Loan Parties is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of

 

38

--------------------------------------------------------------------------------


 

any of the Loan Parties within the meaning of Section 881(c)(3)(B) of the Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E (or W-8BEN, as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the applicable Loan Party and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

39

--------------------------------------------------------------------------------

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 2.16 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or have any
obligation to pay to any Lender any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any Recipient determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which the applicable Loan
Party has paid additional amounts pursuant to this Section 2.16, it shall pay to
the applicable Loan Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the applicable Loan
Party under this Section 2.16 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
applicable Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the applicable Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to any Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 2.16 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(h)                                 FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of the
Amendment, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

SECTION 2.17              Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the

 

40

--------------------------------------------------------------------------------


 

Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

SECTION 2.18              Inability to Determine Rates.  If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (a) the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a)(i) above, “Impacted Loans”), or (b) the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 2.18, the
Administrative Agent, in consultation with the

 

41

--------------------------------------------------------------------------------


 

Borrower and the affected Lenders, may establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause
(a) of the first sentence of this Section 2.18, (2) the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

SECTION 2.19              Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 2.19(e));

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes) on its Loans, Loan principal, Commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts

 

42

--------------------------------------------------------------------------------


 

as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement;
Reimbursement Limitation.  A certificate of a Lender (i) setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 2.19 and
(ii) stating in reasonable detail the basis for the charges and the method of
computation, and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within thirty days after receipt thereof.  Notwithstanding any other
provisions of this Section 2.19, no Lender shall demand compensation for any
increased cost, charge or reduction under subsection (a) and (b) of this
Section 2.19 if it shall not at the time be the general policy of such Lender to
demand such compensation in similar circumstances under comparable provisions of
other credit agreements, and each Lender shall in good faith endeavor to
allocate increased costs or reductions fairly among all of its affected
commitments and loans (whether or not it seeks compensation from all affected
borrowers).

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 2.19 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 2.19
for any increased costs incurred or reductions suffered more than three months
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, such that the three-month period shall commence upon the date of
effectiveness of such Change in Law).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as Eurocurrency
Liabilities), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, but such Lender
gives notice within 30 days after such Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

SECTION 2.20              Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

43

--------------------------------------------------------------------------------


 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 8.15;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender for services actually performed in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.20, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

SECTION 2.21              Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.19, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender gives a notice pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.19, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 2.17, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.19, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, the Borrower may replace such
Lender in accordance with Section 8.15.

 

SECTION 2.22              Survival.  All of the Borrower’s obligations under
Section 2.16 through Section 2.21 shall survive termination of all Commitments,
repayment of all Obligations hereunder, and resignation of the Administrative
Agent.

 

44

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS PRECEDENT

 

SECTION 3.01              Conditions Precedent to Effectiveness.  This Agreement
shall become effective on and as of the first date on which the following
conditions precedent have been satisfied (or waived in accordance with
Section 8.01) on or prior to the Termination Date (such date, the “Effective
Date”):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto a counterpart of this Agreement and
the other Loan Documents signed on behalf of such party.

 

(b)                                 The Administrative Agent (on behalf of the
Lead Arranger and the Lenders) shall have received all fees and invoiced
expenses required to be paid on or prior to the Effective Date by the Borrower
pursuant to this Agreement and the other Loan Documents, and, with respect to
expenses, to the extent invoiced to the Borrower at least three Business Days
prior to the Effective Date.

 

(c)                                  The Administrative Agent shall have
received a certificate of the Borrower, dated the Effective Date, executed by a
Responsible Officer of the Borrower, and attaching (A) certified copies of
resolutions or other action and incumbency certificates evidencing the identity,
authority and capacity of such Responsible Officer authorized to act as a
Responsible Officer on behalf of the Borrower, in connection with this Agreement
and the other Loan Documents and (B) certified copies of the Organization
Documents of the Borrower, and (to the extent such concept applies to such
entity) certificates of good standing in the jurisdiction of organization of the
Borrower.

 

(d)                                 To the extent requested in writing at least
ten (10) Business Days prior to the Effective Date by the Administrative Agent
(on behalf of any Lender), the Administrative Agent shall have received, at
least three (3) Business Days prior to the Effective Date, all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, with respect to the Borrower.

 

Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders that the Effective Date has occurred, and such notice
shall be conclusive and binding.

 

SECTION 3.02              Conditions to Funding on the Closing Date.  The
obligation of each Lender to make a Loan in an amount equal to its Commitment on
the Closing Date is subject to the satisfaction (or waiver in accordance with
Section 8.01) of the following conditions on or prior to the Termination Date,
and no other conditions:

 

(a)                                 The Effective Date shall have occurred.

 

(b)                                 The St. Jude Acquisition shall have been, or
shall substantially concurrently be, consummated in accordance with the terms of
the St. Jude Acquisition

 

45

--------------------------------------------------------------------------------


 

Agreement as in effect on the Effective Date without giving effect to any
amendments, modifications, supplements or waivers by the Borrower thereto or
consents by the Borrower thereunder that are materially adverse to the Lenders
without the Lead Arranger’s prior written consent, it being understood that
(i) (x) any decrease in the cash portion of the consideration for the St. Jude
Acquisition that is accompanied by a dollar-for-dollar reduction in Commitments
in respect of the St. Jude Bridge Facility and (y) any decrease in the equity
portion of the consideration for the St. Jude Acquisition, in each case, of not
more than 15% of the total consideration for the St. Jude Acquisition shall be
deemed to be not materially adverse to the Lenders, and (ii) any increase in the
cash portion of the consideration for the St. Jude Acquisition that, together
with any other increases since April 27, 2016, exceeds 10% of the purchase price
shall be deemed to be materially adverse to the Lenders.

 

(c)                                  The Administrative Agent shall have
received a solvency certificate from the chief financial officer of the Borrower
in the form attached hereto as Exhibit C certifying that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the St. Jude
Transactions, are Solvent.

 

(d)                                 The Administrative Agent shall have received
a favorable opinion letter of (i) John A. Berry, Divisional Vice President,
Associate General Counsel and Assistant Secretary of the Borrower and
(ii) Wachtell, Lipton, Rosen & Katz, as New York counsel to the Borrower (or, in
each case, such other counsel as may be reasonably acceptable to the
Administrative Agent), in each case in form reasonably acceptable to the
Administrative Agent.

 

(e)                                  Each of the St. Jude Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects as of the Closing Date (after giving pro forma effect to
the St. Jude Acquisition); provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects as of such date.

 

(f)                                   Since April 27, 2016, there shall not have
been any effect, change, condition, occurrence or event that, individually or in
the aggregate, has had or would reasonably be expected to have a “Company
Material Adverse Effect” (as defined in the St. Jude Acquisition Agreement as in
effect on April 27, 2016).

 

(g)                                  No Event of Default specified in
Section 6.01(a) or Section 6.01(e) of this Agreement with respect to the
Borrower exists (after giving pro forma effect to the St. Jude Acquisition) or
would result from the effectiveness of this Agreement.

 

(h)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in clauses (b), (e), (f) and (g)  of
this Section 3.02.

 

(i)                                     The Administrative Agent (on behalf of
the Lead Arranger and the Lenders) shall have received all fees and invoiced
expenses required to be paid on or

 

46

--------------------------------------------------------------------------------


 

prior to the Closing Date by the Borrower pursuant this Agreement and the other
Loan Documents, and, with respect to expenses, to the extent invoiced to the
Borrower at least three Business Days prior to the Closing Date.

 

(j)                                    The Administrative Agent shall have
received a Loan Notice in accordance with Section 2.02(a).

 

SECTION 3.03              Certain Funds Period.  During the period from and
including the Effective Date to and including the earlier to occur of (x) the
Closing Date, after giving effect to the funding of Loans on such date and
(y) the Termination Date (such period, the “Certain Funds Period”), and
notwithstanding (i) that any representation made on the Effective Date or the
Closing Date (excluding the Specified Representations and/or St. Jude
Acquisition Agreement Representations given as a condition to the Closing Date)
was incorrect, (ii) any failure by the Borrower to comply with the affirmative
covenants, negative covenants and financial covenant, (iii) any provision to the
contrary in any Loan Document or otherwise or (iv) that any condition to the
occurrence of the Effective Date may subsequently be determined not to have been
satisfied, neither the Administrative Agent nor any Lender shall be entitled to
(1) cancel any of its Commitments hereunder, (2) rescind, terminate or cancel
any Loan Document or exercise any right or remedy or make or enforce any claim
under the Loan Documents or otherwise it may have to the extent to do so would
prevent, limit or delay the making of its Loan, (3) refuse to participate in
making its Loan on the Closing Date; provided that the applicable conditions
precedent to the making of the Loan set forth in Section 3.02 have been
satisfied, or (4) exercise any right of set-off or counterclaim in respect of
its Loan to the extent to do so would prevent, limit or delay the making of its
Loan.  Notwithstanding anything to the contrary provided herein, (A) the rights
and remedies of the Lenders and the Administrative Agent shall not be limited in
the event that any applicable condition precedent set forth in Section 3.02 is
not satisfied on the Closing Date and (B) immediately after the expiration of
the Certain Funds Period, all of the rights, remedies and entitlements of the
Administrative Agent and the Lenders shall be available notwithstanding that
such rights were not available prior to such time as a result of the foregoing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01              Representations and Warranties of the Borrower.  The
Borrower represents and warrants to the Administrative Agent and each of the
Lenders, on each of the Effective Date (other than with respect to
Section 4.01(t)) and the Closing Date (it being understood that the conditions
to the Effective Date and Closing Date are solely those set out in Section 3.01
and 3.02, respectively) that:

 

(a)                                 Each Loan Party is duly organized, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of such Loan Party’s jurisdiction of organization.

 

47

--------------------------------------------------------------------------------

 

(b)                                 The execution, delivery and performance by
each Loan Party of this Agreement and the other Loan Documents to which such
Loan Party is a party, and the consummation of the transactions contemplated
hereby and thereby, (i) are within such Loan Party’s powers, (ii) have been duly
authorized by all necessary action, (iii) do not contravene (A) such Loan
Party’s charter or by-laws or other organizational documents or (B) any law,
regulation or contractual restriction binding on or affecting such Loan Party
and (iv) will not result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of the Consolidated Group, except,
in the case of clause (iii)(B) and (iv), as would not be reasonably expected to
have a Material Adverse Effect.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or, except as would not be reasonably expected to have a
Material Adverse Effect, any other third party is required for the due
execution, delivery and performance by any Loan Party of this Agreement or the
other Loan Documents, as applicable.

 

(d)                                 This Agreement and the other Loan Documents,
as applicable, have been duly executed and delivered by each applicable Loan
Party.  This Agreement and the other Loan Documents, as applicable, are the
legal, valid and binding obligation of the Loan Parties party thereto,
enforceable against such Loan Parties in accordance with its terms, except as
affected by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

 

(e)                                  The Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2015 and, if applicable, the
last day of each subsequent fiscal year for which the Borrower has most recently
filed financial statements on Form 10-K, and the related Consolidated statements
of earnings, comprehensive income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of
Ernst & Young LLP or other independent public accountants of recognized national
standing, and, if applicable, the Consolidated balance sheet of the Borrower and
its Subsidiaries as at March 31, 2016 and, if applicable, the last day of the
most recent fiscal quarter ended after such date for which the Borrower has most
recently filed financial statements on Form 10-Q subsequent to such fiscal year,
and the related Consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for the year-to-date period then ended, if applicable, duly
certified, as applicable, by the Senior Vice President, Finance and Chief
Financial Officer of the Borrower, copies of which have been furnished to each
Lender, fairly present, in all material respects, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with GAAP (subject, in the
case of the Consolidated balance sheet included in any Form 10-Q and the related
statements of earnings, comprehensive income and cash flows, to the absence of
footnotes and year-end audit adjustments); provided that information required to
be furnished pursuant to this Section 4.01(e) shall be deemed to have been
furnished if

 

48

--------------------------------------------------------------------------------


 

such information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and be available
on the website of the Securities and Exchange Commission at http://www.sec.gov
(and a confirming electronic correspondence is delivered or caused to be
delivered by the Borrower to the Administrative Agent providing notice of such
availability).

 

(f)                                   There is no action, suit, investigation,
litigation or proceeding (including, without limitation, any Environmental
Action), affecting the Consolidated Group pending or, to the knowledge of the
Borrower, threatened before any court, governmental agency or arbitrator that
would reasonably be expected to be adversely determined, and if so determined,
(a) would reasonably be expected to have a material adverse effect on the
financial condition or results of operations of the Consolidated Group taken as
a whole (other than the litigation set forth on Schedule 4.01(f) attached
hereto) or (b) would adversely affect the legality, validity and enforceability
of any material provision of this Agreement in any material respect.

 

(g)                                  After giving effect to the St. Jude
Transactions, not more than 25 percent of the value of the assets of the
Borrower and of the Consolidated Group, on a Consolidated basis, subject to the
provisions of Section 5.02(b), will be margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).

 

(h)                                 All written information (other than the
Projections and information of a general economic or industry nature) (but only,
with respect to written information related to St. Jude and its Subsidiaries
prior to the Closing Date, and to Alere prior to the closing date of the Alere
Acquisition, to the best of the Borrower’s knowledge), taken as a whole, that
has been furnished to the Administrative Agent or the Lenders by the Borrower or
its representatives in connection with the St. Jude Transactions is correct in
all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not misleading in light of the
circumstances under which such statements were made.  The Projections that have
been furnished by the Borrower to any Lenders or the Administrative Agent in
connection with the St. Jude Transactions have been prepared in good faith based
upon assumptions believed by the Borrower to be reasonable as of the date when
made (it being understood that (i) the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, (ii) the Projections, by their nature, are inherently uncertain and no
assurances are being given that the results reflected in the projections will be
achieved and (iii) actual results may differ from the Projections and such
differences may be material).

 

(i)                                     No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan which would reasonably be
expected to have a Material Adverse Effect.

 

(j)                                    As of the last annual actuarial valuation
date prior to the Effective Date or Closing Date, as applicable, the Abbott
Laboratories Annuity Retirement Plan

 

49

--------------------------------------------------------------------------------


 

was not in at-risk status (as defined in Section 430(i)(4) of the Internal
Revenue Code) and no other Plan subject to ERISA was in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code), and since such
annual actuarial valuation date there has been no material adverse change in the
funding status of any Plan subject to ERISA that would reasonably be expected to
cause such Plan to be in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code).

 

(k)                                 Neither the Borrower nor any ERISA Affiliate
(i) is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan or has incurred any such Withdrawal Liability that has not
been satisfied in full or (ii) has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), insolvent (within the meaning of Section 4245
of ERISA) or has been determined to be in “endangered” or “critical’ status
(within the meaning of Section 432 of the Internal Revenue Code or Section 305
of ERISA), and no such Multiemployer Plan is reasonably expected to be in
reorganization, insolvent or in “endangered” or “critical” status.

 

(l)                                     (i) The operations and properties of the
Consolidated Group comply in all respects with all applicable Environmental Laws
and Environmental Permits except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; (ii) all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without any
ongoing obligations or costs except to the extent that such non-compliance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and (iii) no circumstances exist that would be
reasonably expected to (A) form the basis of an Environmental Action against a
member of the Consolidated Group or any of its properties that, either
individually or in the aggregate, would have a Material Adverse Effect or
(B) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law that, either
individually or in the aggregate, would have a Material Adverse Effect.

 

(m)                             (i) None of the properties currently or formerly
owned or operated by a member of the Consolidated Group is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or, to the best knowledge of the Borrower, is adjacent to any such
property other than such properties of a member of the Consolidated Group that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (ii) there are no, and never have been any, underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed of on any property currently owned or operated by any member
of the Consolidated Group or, to the best knowledge of the Borrower, on any
property formerly owned or operated by a member of the Consolidated Group that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by a member of the
Consolidated Group that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any

 

50

--------------------------------------------------------------------------------


 

property currently or formerly owned or operated by a member of the Consolidated
Group or, to the best knowledge of the Borrower, on any adjoining property that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(n)                                 No member of the Consolidated Group is
undertaking, and no member of the Consolidated Group has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by a member of the
Consolidated Group have been disposed of in a manner that, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(o)                                 No member of the Consolidated Group is, or
is required to register as, an “investment company,” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company” (each
as defined in the Investment Company Act of 1940, as amended).

 

(p)                                 The Loans and all related obligations of the
Borrower under this Agreement rank pari passu with all other unsecured
obligations of the Borrower that are not, by their terms, expressly subordinate
to the obligations of the Borrower hereunder.

 

(q)                                 (i) The proceeds of the Loans will be used
in accordance with Section 2.14 and (ii) the Borrower will not directly or, to
the knowledge of the Borrower, indirectly (A) use the proceeds of any Borrowing
for any purpose that would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act of 2010, or other similar applicable legislation
in other jurisdictions or (B) use the proceeds of any Borrowing, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity that, at the time of such funding, is
(1) the subject of Sanctions or (2) in any Designated Jurisdiction, in each case
in violation of Sanctions.

 

(r)                                    Neither the Borrower nor any of its
Subsidiaries or, to the knowledge of senior management of the Borrower, any
director, officer, employee or agent of the Borrower or any of its Subsidiaries
is an individual or entity currently the subject of any Sanctions, and neither
the Borrower nor any of its Subsidiaries is located, organized or resident in a
Designated Jurisdiction in violation of any Sanction.

 

(s)                                   The Borrower and its Subsidiaries (i) have
conducted their businesses in compliance with applicable anti-corruption laws,
except to the extent that failure to so comply would not be reasonably expected
to have Material Adverse Effect;

 

51

--------------------------------------------------------------------------------


 

and (ii) have instituted and maintained policies and procedures reasonably
designed to promote and achieve compliance with such laws and with the PATRIOT
Act.

 

(t)                                    The Borrower is Solvent.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01              Affirmative Covenants.  From and after the Effective
Date, so long as any Lender shall have any Commitment hereunder or any Loan
shall remain unpaid, the Borrower will:

 

(a)                                 Compliance with Laws, Etc. Comply, and cause
each of its Subsidiaries to comply, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, compliance with
ERISA and Environmental Laws), except to the extent that the failure to so
comply, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Payment of Taxes, Etc. Pay and discharge, or
cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and governmental charges levied or imposed upon a member of
the Consolidated Group or upon the income, profits or property of a member of
the Consolidated Group, in each case except to the extent that (i) the amount,
applicability or validity thereof is being contested in good faith and by proper
proceedings or (ii) the failure to pay such taxes, assessments and charges,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (or pursuant to self-insurance
arrangements) in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which any member of the Consolidated Group operates.

 

(d)                                 Preservation of Existence, Etc.  Do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that the Borrower may consummate any merger or consolidation
permitted under Section 5.02(c); and provided further that the Borrower shall
not be required to preserve any such right or franchise if the management of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower and that the loss thereof is not
disadvantageous in any material respect to the Lenders.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time during normal business hours, upon reasonable notice to
the Borrower, permit the Administrative Agent or any of the Lenders, or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account, and

 

52

--------------------------------------------------------------------------------


 

visit the properties, of the Borrower, and to discuss the affairs, finances and
accounts of the Borrower and/or any of its Subsidiaries with any of the members
of the senior treasury staff of the Borrower.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary sufficient to permit the
preparation of financial statements in accordance with GAAP.

 

(g)                                  Maintenance of Properties, Etc. Cause all
of its properties that are used or useful in the conduct of its business or the
business of any of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, and cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Borrower may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times, except, in each case, where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.

 

(h)                                 Transactions with Affiliates.  Conduct, and
cause each of its Subsidiaries to conduct, all material transactions otherwise
permitted under this Agreement with any of their Affiliates (excluding the
members of the Consolidated Group) on terms that are fair and reasonable and no
less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the provisions of this Section 5.01(h) shall not apply to the following:

 

(i)                                     the payment of dividends or other
distributions (whether in cash, securities or other property) with respect to
any equity interests in a member of the Consolidated Group, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interests in such
Person or any option, warrant or other right to acquire any such equity
interests in such Person;

 

(ii)                                  payment of, or other consideration in
respect of, compensation to, the making of loans to and payment of fees and
expenses of and indemnities to officers, directors, employees or consultants of
a member of the Consolidated Group and payment, or other consideration in
respect of, directors’ and officers’ indemnities;

 

(iii)                               transactions pursuant to any agreement to
which a member of the Consolidated Group is a party on the Effective Date; or

 

(iv)                              transactions with joint ventures for the
purchase or sale of property or other assets and services entered into in the
ordinary course of business and in a manner consistent with past practices.

 

53

--------------------------------------------------------------------------------


 

(i)                                     Reporting Requirements.  Furnish to the
Administrative Agent for further distribution to the Lenders:

 

(i)                                     as soon as available and in any event
within 50 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a Consolidated balance sheet of the Consolidated Group as
of the end of such quarter and Consolidated statements of income and cash flows
of the Consolidated Group for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified by the Chief
Financial Officer, the Controller or the Treasurer of the Borrower as having
been prepared in accordance with GAAP (subject to the absence of footnotes and
year-end audit adjustments);

 

(ii)                                  as soon as available and in any event
within 100 days after the end of each fiscal year of the Borrower, a copy of the
annual audit report for such year for the Consolidated Group, containing a
Consolidated balance sheet of the Consolidated Group as of the end of such
fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

 

(iii)                               simultaneously with each delivery of the
financial statements referred to in subclauses (i)(i) and (i)(ii) of this
Section 5.01, a certificate of the Chief Financial Officer, the Controller or
the Treasurer of the Borrower as to compliance with the terms of this Agreement
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03;

 

(iv)                              as soon as possible and in any event within
five days after any Responsible Officer shall have obtained knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;

 

(v)                                 promptly after the sending or filing
thereof, copies of all reports that the Borrower sends to any of its
securityholders, and copies of all reports and registration statements that
members of the Consolidated Group file with the Securities and Exchange
Commission or any national securities exchange;

 

(vi)                              promptly after a Responsible Officer obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(b); and

 

54

--------------------------------------------------------------------------------


 

(vii)                           such other information respecting the
Consolidated Group as any Lender through the Administrative Agent may from time
to time reasonably request.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of this Section 5.01(i) shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and be available
on the website of the Securities and Exchange Commission at http://www.sec.gov
(and a confirming electronic correspondence is delivered or caused to be
delivered by the Borrower to the Administrative Agent providing notice of such
availability). The Borrower hereby acknowledges that the Administrative Agent
and/or the Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure electronic system (the “Platform”).

 

(j)                                    Anti-Corruption Laws.  Maintain policies
and procedures with respect to itself and its Subsidiaries reasonably designed
to promote and achieve compliance with applicable anti-corruption laws.

 

SECTION 5.02              Negative Covenants.  From and after the Effective
Date, so long as any Lender shall have any Commitment hereunder or any Loan
shall remain unpaid, the Borrower will not:

 

(a)                                 Non-Guarantor Subsidiary Debt. Permit any
Subsidiary which is not a Guarantor to create, incur, assume or suffer to exist
any Debt, except:

 

(i)                                     (A) Debt outstanding on the Effective
Date and, to the extent any such Debt exceeds $25,000,000 in principal amount,
listed on Schedule 5.02(a)(i), and (B) any Permitted Refinancing in respect
thereof;

 

(ii)                                  Debt of any Subsidiary to the Borrower or
to any other Subsidiary;

 

(iii)                               [Reserved];

 

(iv)                              [Reserved];

 

(v)                                 (A) Debt incurred to finance the
acquisition, construction, repair, replacement or improvement of any fixed or
capital assets, including any Debt assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided, that (i) such Debt is incurred prior to or within two hundred
seventy (270) days after such acquisition or the completion of such
construction, repair, replacement or improvement, (ii) such acquisition is not
of all or substantially all of the assets of, or a business unit, line of
business or division of, another Person and (iii) the aggregate principal amount
of Debt outstanding under this clause (v) (when taken together, without
duplication, with the amount of obligations outstanding secured by Liens
pursuant to Section 5.02(b)(xiv)) shall not exceed 1.05% of Consolidated Net
Assets at any time, and (B) any Permitted Refinancing in respect thereof;

 

55

--------------------------------------------------------------------------------

 

(vi)                              [Reserved];

 

(vii)                           Debt under Hedge Agreements entered into for
non-speculative purposes;

 

(viii)                        Debt in respect of bid, performance, surety, stay,
customs, appeal or replevin bonds or performance and completion guarantees and
similar obligations issued or incurred in the ordinary course of business,
including guarantees or obligations of any Subsidiary with respect to letters of
credit, bank guarantees or similar instruments supporting such obligation, in
each case, not in connection with indebtedness for borrowed money;

 

(ix)                              Debt in respect of judgments, decrees,
attachments or awards that do not constitute an Event of Default under
Section 6.01(f);

 

(x)                                 Debt incurred pursuant to a Permitted
Receivables Facility; provided, however, that the sum of the aggregate net
unrecovered investment and the aggregate outstanding advances from the financing
parties under such accounts receivable securitization arrangements shall not
exceed at any time $500,000,000;

 

(xi)                              Debt consisting of bona fide purchase price
adjustments, earn-outs, indemnification obligations, obligations under deferred
compensation or similar arrangements and similar items incurred in connection
with acquisitions and asset sales;

 

(xii)                           [Reserved];

 

(xiii)                        other Debt in an aggregate amount (when taken
together, without duplication, with the amount of obligations of all
Subsidiaries secured by Liens pursuant to Section 5.02(b)(xxii)) not to exceed
15% of Consolidated Net Assets at any time; and

 

(xiv)                       all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (i) through (xiii) of this
Section 5.02(a).

 

(b)                                 Liens.  Create, incur, assume or suffer to
exist, or permit any Subsidiary to create, incur, assume or suffer to exist, any
Lien upon any of its property or assets, whether now owned or hereafter
acquired, other than the following:

 

(i)                                     Liens securing the Obligations;

 

(ii)                                  Liens existing on the Effective Date and,
to the extent securing obligations in excess of $25,000,000, listed on Schedule
5.02(b)(ii), and any replacements, renewals or extensions thereof; provided,
that (A) such Liens shall not subsequently apply to any other property or assets
of the Borrower or any Subsidiary other than (x) after-acquired property that is
affixed or incorporated into the property or asset covered by such Lien and
(y) proceeds and products

 

56

--------------------------------------------------------------------------------


 

thereof and (B) such Liens shall secure only those obligations that it secures
on the Effective Date and Permitted Refinancing thereof;

 

(iii)                               Liens on any amounts held by a trustee or
other escrow agent under any indenture or other debt agreement issued in escrow
pursuant to customary escrow arrangements pending the release thereof, or under
any indenture or other debt agreement pursuant to customary discharge,
redemption or defeasance provisions;

 

(iv)                              Liens for Taxes not yet delinquent, that
remain payable without penalty and that are not overdue for a period of more
than sixty (60) days, or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(v)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not delinquent for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted;

 

(vi)                              pledges or deposits in connection with
workers’ compensation,  unemployment insurance and other social security
legislation, in each case incurred or made in the ordinary course of business or
required by law;

 

(vii)                           pledges or deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (including deposits to
secure letters of credit issued to secure any such obligation);

 

(viii)                        easements, rights-of-way, zoning restrictions and
other similar encumbrances required by law or incurred in the ordinary course of
business affecting real property which, in the aggregate, are not substantial in
amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

 

(ix)                              Liens securing judgments for the payment of
money or securing appeal or other surety bonds related to such judgments that do
not constitute and Event of Default;

 

(x)                                 customary rights of setoff upon deposit
accounts and securities accounts of cash in favor of banks or other depository
institutions and securities intermediaries; provided, that (A) such deposit
account or securities account is not a dedicated cash collateral account and is
not subject to restrictions against access by the Borrower or any of its
Subsidiaries owning the affected deposit account or other funds maintained with
a creditor depository institution in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal

 

57

--------------------------------------------------------------------------------


 

Reserve System of the United States or any foreign regulatory agency performing
an equivalent function, and (B) such deposit account or securities account is
not intended by the Borrower or any of its Subsidiaries to provide collateral
(other than such as is ancillary to the establishment of such deposit account or
securities account) to the depository institution;

 

(xi)                              Liens arising under Cash Management Agreement
pooling arrangements;

 

(xii)                           any interest or title of a lessor under any
lease entered into by the Borrower or any of its Subsidiaries in the ordinary
course of its business and covering only the assets so leased;

 

(xiii)                        Liens on accounts receivable and related property,
in each case subject to a Permitted Receivables Facility and created in
connection with such Permitted Receivables Facility;

 

(xiv)                       Liens on fixed or capital assets acquired,
constructed, repaired, replaced or improved by the Borrower or any Subsidiary;
provided, that (A) such acquisition is not of all or substantially all of the
assets of, or a business unit, line of business or division of, another Person,
(B) such security interests secure obligations incurred to fund the acquisition
of such assets in an aggregate principal amount (when taken together, without
duplication, with the amount of Debt outstanding pursuant to Section 5.02(a)(v))
not to exceed 1.05% of Consolidated Net Assets at any time, and any Permitted
Refinancing in respect thereof, (C) such security interests and the obligations
secured thereby are incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair or
replacement or improvement, (D) the obligations secured thereby do not exceed
the cost of acquiring, constructing or improving such fixed or capital assets
and (E) such security interests shall not apply to any other property or asset
of the Borrower or any Subsidiary, except for accessions to such fixed or
capital assets covered by such Lien and the proceeds and products thereof and of
the fixed or capital assets financed by such Debt; provided, further, that
individual financings of fixed or capital assets provided by one lender may be
cross-collateralized to other financings of fixed or capital assets provided by
such lender;

 

(xv)                          licenses, operating leases or subleases permitted
hereunder granted to other Persons in the ordinary course of business not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries;

 

(xvi)                       Liens arising from precautionary UCC financing
statement filings with respect to operating leases or consignment arrangements
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business;

 

(xvii)                    any Lien existing on any property or asset prior to
the acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date prior to the time

 

58

--------------------------------------------------------------------------------


 

such Person becomes a Subsidiary; provided, that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or asset of the Borrower or any other Subsidiary (other than the
proceeds or products of the property or asset covered by such Lien and other
than improvements and after-acquired property that is affixed or incorporated
into the property or asset covered by such Lien) and (C) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and any Permitted
Refinancing in respect of such obligations;

 

(xviii)                 Liens on cash, cash equivalents or other assets securing
Debt under Hedge Agreements entered into for non-speculative purposes;

 

(xix)                       Liens on any property or asset of the Borrower or
any Subsidiary in favor of any Loan Party and Liens on any property or asset of
any Subsidiary of the Borrower that is not a Loan Party in favor of any other
Subsidiary of the Borrower that is not a Loan Party;

 

(xx)                          Liens, pledges or deposits made in the ordinary
course of business to secure liability to insurance carriers providing property,
casualty or liability insurance to the Borrower or any Subsidiary;

 

(xxi)                       Liens on any property or asset of any Subsidiary
that is not a Loan Party securing Debt of such Subsidiary that is otherwise
permitted under Section 5.02(a) (other than Section 5.02(a)(xiii)); and

 

(xxii)                    other Liens; provided, that the aggregate principal
amount of obligations secured by Liens outstanding pursuant to this clause
(xxii) (when taken together, without duplication, with the amount of Debt
outstanding pursuant to Section 5.02(a)(xiii)) would not exceed 15% of
Consolidated Net Assets at any time.

 

(c)                                  Mergers, Etc. Merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, or permit any
of its Subsidiaries to do so, except that:

 

(i)                                     any Subsidiary of the Borrower (other
than any Loan Party) may merge or consolidate with or into, or dispose of assets
to, any other Subsidiary of the Borrower or the Borrower;

 

(ii)                                  any Subsidiary of the Borrower that is a
Guarantor may merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of all or substantially all of its assets (whether now owned
or hereafter acquired) to, any other Subsidiary of the Borrower or the Borrower
(provided, however, that the surviving entity or such transferee, if not a
Guarantor hereunder or the Borrower, shall become a Guarantor hereunder in
accordance with Section 9.01);

 

59

--------------------------------------------------------------------------------


 

(iii)                               the Borrower and its Subsidiaries may
consummate the acquisition of (A) the Acquired Business pursuant to the St. Jude
Acquisition Agreement and (B) Alere and its Subsidiaries pursuant to the Alere
Acquisition Agreement;

 

(iv)                              the Borrower may merge or consolidate with or
into any other Person so long as (A) the Borrower is the surviving Person or
(B) the surviving entity shall succeed, by agreement reasonably satisfactory in
form and substance to the Required Lenders, to all of the businesses and
operations of the Borrower and shall assume all of the rights and obligations of
the Borrower under this Agreement and the other Loan Documents;

 

(v)                                 any Subsidiary of the Borrower may merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of all
or substantially all of its assets (whether now owned or hereafter acquired) to,
another Person (other than the Borrower or any Subsidiary thereof) so long as
(A) the consideration received in respect of such merger, consolidation,
conveyance, transfer, lease or other disposition is at least equal to the fair
market value of such assets and (B) no Material Adverse Effect would reasonably
be expected to result from such merger, consolidation, conveyance, transfer,
lease or other disposition;

 

provided, in the cases of clause (i), (ii), (iv) and (v) of this
Section 5.02(c), that no Default shall have occurred and be continuing at the
time of such proposed transaction or would result therefrom.

 

(d)                                 Sales and Leaseback.  Enter into, or permit
any Domestic Subsidiary to enter into, any arrangement with any bank, insurance
company or other lender or investor (not including any member of the
Consolidated Group) or to which any such lender or investor is a party,
providing for the leasing by the Borrower or any Domestic Subsidiary for a
period, including renewals, in excess of three years of any Principal Domestic
Property which has been or is to be sold or transferred, more than 120 days
after the acquisition thereof or the completion of construction and commencement
of full operation thereof, by the Borrower or any Domestic Subsidiary to such
lender or investor or to any person to whom funds have been or are to be
advanced by such lender or investor on the security of such Principal Domestic
Property (any such arrangement being referred to herein as a “Sale and Leaseback
Transaction”) unless either:

 

(i)                                     the Borrower or such Domestic Subsidiary
could incur indebtedness for borrowed money secured by a Lien pursuant to
Section 5.02(b) on the Principal Domestic Property to be leased back in an
amount equal to the Attributable Debt with respect to such Sale and Leaseback
Transaction at the time the Borrower or such Domestic Subsidiary enters into
such Sale and Leaseback Transaction, or

 

(ii)                                  the Borrower, within 120 days after the
sale or transfer shall have been made by the Borrower or by such Domestic
Subsidiary, applies an amount equal to the greater of (A) the net proceeds of
the sale of the Principal Domestic Property sold and leased back pursuant to
such Sale and Leaseback Transaction or

 

60

--------------------------------------------------------------------------------


 

(B) the fair market value of the Principal Domestic Property so sold and leased
back at the time of entering into such Sale and Leaseback Transaction (as
determined by any two of the following:  the Chief Executive Officer, any
President, the Chief Financial Officer, the Controller or the Treasurer of the
Borrower) to the retirement of Funded Debt; provided that the amount to be
applied to the retirement of Funded Debt shall be reduced by (1) the principal
amount of any Loans paid or prepaid within 120 days after such sale or transfer
and (2) the principal amount of such Funded Debt voluntarily retired by the
Borrower within 120 days after such sale or transfer. Notwithstanding the
foregoing, no retirement referred to in this Section 5.02(d)(ii) may be effected
by payment at maturity or pursuant to any mandatory sinking fund payment or any
mandatory prepayment provision.

 

(e)                                  Accounting Changes.  Change its fiscal
year-end from December 31 of each calendar year.

 

(f)                                   Change in Nature of Business.  Make any
material change in the nature of the business of the Consolidated Group, taken
as a whole, from that carried out at the Effective Date; it being understood
that this Section 5.02(f) shall not prohibit members of the Consolidated Group
from conducting any business or business activities incidental or related to the
business of the Borrower, St. Jude or their Subsidiaries as carried on as of the
Effective Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

 

(g)                                  Use of Proceeds. Directly or, to the
knowledge of the Borrower, indirectly (x) use the proceeds of any Borrowing for
any purpose that would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, or other similar applicable legislation in
other jurisdictions or (y) use the proceeds of any Borrowing, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity that, at the time of such funding, is
(1) the subject of Sanctions or (2) in any Designated Jurisdiction, in each case
in violation of Sanctions.

 

SECTION 5.03              Financial Covenants.  Permit, as of the last day of
each fiscal quarter of the Borrower (commencing with the first full fiscal
quarter-end date occurring after the Closing Date):

 

(a)                                 The ratio of Consolidated Debt to Total
Capitalization to exceed 0.60:1.00.

 

(b)                                 The Consolidated Interest Coverage Ratio to
be less than 3.00:1.00.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01              Events of Default.  If, on or after the Effective
Date, any of the following events (“Events of Default”) shall occur and be
continuing:

 

61

--------------------------------------------------------------------------------


 

(a)                                 The Borrower shall fail (i) to pay any
principal of any Loan when the same becomes due and payable or (ii) to pay any
interest on any Loan or make any payment of fees or other amounts payable under
this Agreement within five Business Days after the same becomes due and payable;
or

 

(b)                                 Any representation or warranty made by the
Borrower herein or by any Loan Party (or any Loan Party’s officers) in
connection with this Agreement shall prove to have been incorrect in any
material respect when made; or

 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d)(i),
5.01(i)(iv), 5.02(a), 5.02(b), 5.02(c), 5.02(d), 5.02(f), 5.02(g)(y) (to the
extent the use of proceeds would result in a violation of Sanctions by a Lender,
the Lead Arranger or the Administrative Agent) or 5.03 or (ii) the Borrower
shall fail to perform or observe any term, covenant or agreement contained in
Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of Section 5.01(i) if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender, or (iii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

 

(d)                                 A member of the Consolidated Group shall
fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal amount, or, in the case of any Hedge Agreement,
having a maximum Agreement Value, of at least $250,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of such member of the Consolidated Group,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof (other than due to any (x) regularly scheduled required
prepayment or redemption or (y) prepayment of Debt which is mandatory under the
terms of the documentation governing such Debt by reason of the receipt of net
cash proceeds of other Debt, of dispositions (including, without limitation, as
the result of casualty events and governmental takings) or of equity issuances
or by reason of excess cash flow); or

 

(e)                                  The Borrower or any Significant Subsidiary
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any Significant Subsidiary seeking to adjudicate
it as bankrupt or insolvent, or seeking liquidation, winding up,

 

62

--------------------------------------------------------------------------------


 

reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), such proceeding
shall remain undismissed or unstayed for a period of 60 days; or the Borrower or
any Significant Subsidiary shall take any corporate action to authorize any of
the actions set forth above in this Section 6.01(e); or

 

(f)                                   Any one or more judgments or orders for
the payment of money in excess of $250,000,000 shall be rendered against a
member of the Consolidated Group and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that, for purposes of determining whether an Event
of Default has occurred under this Section 6.01(f), the amount of any such
judgment or order shall be reduced to the extent that (A) such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (B) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, such judgment or order; or

 

(g)                                  (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock of
the Borrower (or other securities convertible into or exchangeable for such
Voting Stock) representing 30% or more of the combined voting power of all
Voting Stock of the Borrower (on a fully diluted basis) or (ii) during any
period of up to 24 consecutive months, commencing before or after the date of
this Agreement, a majority of the members of the board of directors of the
Borrower shall not be Continuing Directors; or

 

(h)                                 The Borrower or any of its ERISA Affiliates
shall incur, or shall be reasonably likely to incur, liability in excess of
$250,000,000 in the aggregate as a result of one or more of the following: 
(i) the occurrence of any ERISA Event; (ii) the partial or complete withdrawal
of the Borrower or any ERISA Affiliate from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan; or

 

(i)                                     Any material provision of any
Guarantor’s Guarantee provided hereunder, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement),
ceases to be in full force and effect; or any Guarantor contests in any manner
the validity or enforceability of its Guarantee; or any Guarantor denies that it
has any or further liability or obligation under its Guarantee, or purports to
revoke, terminate or rescind its Guarantee for any reason other than as
expressly permitted hereunder or thereunder;

 

63

--------------------------------------------------------------------------------

 

then, and in any such event (but subject to Section 3.03), the Administrative
Agent shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, other than during the Certain Funds Period, declare the
Loans, all interest thereon and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Loans, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the Commitment of each Lender shall automatically
be terminated and (B) the Loans, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

 

SECTION 6.02              Application of Funds.  After the exercise of remedies
provided for in Section 6.01 (or after the Loans have automatically become
immediately due and payable as set forth in the last proviso to Section 6.01),
any amounts received on account of the Obligations shall, subject to the
provisions of Section 2.15, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Section 2.16 through Section 2.21) payable to the Administrative
Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Section 2.16 through
Section 2.21), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01              Authorization and Action.  Each Lender hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article VII (other

 

64

--------------------------------------------------------------------------------


 

than the third sentence of Section 7.04 and Section 7.06) are solely for the
benefit of the Administrative Agent and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions (other than
the third sentence of Section 7.04 and Section 7.06).  It is understood and
agreed that the use of the term “agent” herein (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

SECTION 7.02              Administrative Agent Individually.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender.  Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 7.03              Duties of Administrative Agent; Exculpatory
Provisions.

 

(a)                                 The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in any other Loan Document.  Without
limiting the generality of the foregoing, the Administrative Agent (i) shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in any other Loan Document); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt, any action that may be in violation
of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law and (iii) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 6.01 or 8.01)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of

 

65

--------------------------------------------------------------------------------


 

competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until the Borrower or any Lender shall have given notice to the
Administrative Agent describing such Default or Event of Default.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know-your-customer” or other checks in relation to any person on
behalf of any Lender, and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

SECTION 7.04              Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the Effective Date or Closing Date, as applicable, each
Lender shall be deemed to have consented to, approved or accepted such condition
unless an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the Effective Date or Closing Date, as applicable. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 7.05              Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
by or through any one or more sub agents appointed by the Administrative Agent. 
The Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub agent and the Related Parties of the Administrative
Agent and each such sub agent shall be entitled to the benefits of all
provisions of

 

66

--------------------------------------------------------------------------------


 

this Article VII and Section 8.04 (as though such sub-agents were the
“Administrative Agent” under this Agreement) as if set forth in full herein with
respect thereto.  The Administrative Agent shall not be responsible to any
Lender for the negligence or misconduct of any sub-agents except to the extent
that a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

SECTION 7.06              Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and in consultation with the Borrower,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
such Person shall automatically and without the taking of any action by any
Person, be removed as Administrative Agent on the date that is 30 days following
the date such Person became a Defaulting Lender (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”).  In connection
therewith, the Required Lenders, in consultation with the Borrower, shall
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment on or prior to the
Removal Effective Date, then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent), and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the

 

67

--------------------------------------------------------------------------------


 

retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

SECTION 7.07              Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08              Other Agents.  None of the Lenders identified on the
facing page or signature pages of this Agreement as the “lead arranger” or “book
runner” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01              Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and each Loan Party, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 6.01) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on any Loan or (subject to clause (iii) of the third
proviso to this Section 8.01) any fees or other amounts

 

68

--------------------------------------------------------------------------------


 

payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

(d)                                 change Section 6.02 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(e)                                  change any provision of this Section 8.01
or Section 2.12 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; or

 

(f)                                   release all or substantially all of the
value of the Guarantees of the St. Jude Bridge Facility by the Guarantors
without the written consent of each Lender (except as permitted under
Section 9.06).

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iii) any amendment or waiver with respect to Section 8.18
shall require the consent of any Lender that is an EEA Financial Institution.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

SECTION 8.02              Notices, Etc.  (a)  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for hereunder shall be in writing (including telecopier) and mailed, telecopied
or delivered, if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule I; or, as to the Borrower or the Administrative Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower  and the
Administrative Agent. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic

 

69

--------------------------------------------------------------------------------


 

communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan Party
or any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any other Loan Party or any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

70

--------------------------------------------------------------------------------


 

(d)                                 Each of the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)                                  The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
and Loan Notices) reasonably believed to have been given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reasonable
reliance by such Person on each notice reasonably believed to have been given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.  With respect to notices and other communications hereunder from the
Borrower to any Lender, the Borrower shall provide such notices and other
communications to the Administrative Agent, and the Administrative Agent shall
promptly deliver such notices and other communications to any such Lender in
accordance with subsection (b) above or otherwise.

 

SECTION 8.03              No Waiver; Remedies.  No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by applicable law.

 

SECTION 8.04              Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses. The Borrower shall pay
upon demand (i) all reasonable and documented or invoiced out-of-pocket fees and
expenses incurred by the Administrative Agent and its respective Affiliates
(including, but not limited to, the reasonable and documented or invoiced fees,
charges and disbursements of counsel which shall be limited to the reasonable
and documented or invoiced out-of-pocket fees and other charges of one counsel
to the Administrative Agent and its respective Affiliates, and, if necessary, of
one local counsel to the Administrative Agent and its respective Affiliates in
each relevant jurisdiction, and due diligence expenses), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including, but not limited
to, the reasonable and documented or invoiced fees, charges and disbursements of
counsel which shall be limited to the reasonable and documented or

 

71

--------------------------------------------------------------------------------


 

invoiced out-of-pocket fees and other charges of one counsel to the Lenders and
the Administrative Agent, and, if necessary, of one local counsel to the
Lenders, retained by the Administrative Agent in each relevant jurisdiction
(and, solely in the case of an actual or potential conflict of interest, of one
additional counsel (and, if reasonably necessary, one additional local counsel
in any relevant jurisdiction) for all such affected Lenders), and due diligence
expenses), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 8.04, or (B) in connection with the Loans made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof)
and each Lender, and each Related Party of any of the foregoing Persons and any
successors or assigns (each such Person being called an “Indemnified Person”)
against, and hold each Indemnified Person harmless from, all losses, claims,
damages, liabilities and related expenses to which any Indemnified Person may
become subject resulting from or in connection with this Agreement, the other
Loan Documents, the St. Jude Commitment Letter, the use of the proceeds under
this Agreement, the St. Jude Transactions or any related transaction, any actual
or alleged presence of Hazardous Materials on any property of the Consolidated
Group or any Environmental Liability related in any way to the Borrower or any
of its Subsidiaries or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any Indemnified Person
is a party thereto and regardless of whether brought by a third party or by the
Borrower or any of its Affiliates (any of the foregoing, a “Proceeding”), and
shall reimburse each Indemnified Person upon demand for any legal or other
expenses incurred in connection with investigating, defending, preparing to
defend or participating in any such Proceeding, provided that (i) the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses (A) to the extent they are found by a
final, non-appealable judgment of a court of competent jurisdiction to result
from the bad faith, willful misconduct or gross negligence of such Indemnified
Person or any of its Related Persons, (B) to the extent resulting from any
Proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and that is brought by an Indemnified Person solely against
another Indemnified Person, other than claims against any the Administrative
Agent or the Lead Arranger in its capacity in fulfilling its role as an
administrative agent or lead arranger under this Agreement or (C) to the extent
resulting from a material breach by such Indemnified Person or any Related
Person thereof of its obligations hereunder as found by a final, non-appealable
judgment by a court of competent jurisdiction and (ii) the Borrower’s obligation
to reimburse legal expenses pursuant to this Section 8.04(b) shall be limited to
the fees, charges and disbursements of one counsel to all Indemnified Persons
(and, if reasonably necessary, one local counsel in any relevant jurisdiction)
and, solely in the case of an actual or potential conflict of interest, of
one additional counsel (and, if reasonably necessary, one additional local
counsel in any relevant jurisdiction). Without limiting the provisions of
Section 2.16(c), this Section 8.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders. To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section

 

72

--------------------------------------------------------------------------------


 

8.04 to be paid by it to the Administrative Agent (or any sub-agent thereof) or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s Pro
Rata Share at such time), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnified Person, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnified Person referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnified Person through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnified Person as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments. All amounts due under this
Section 8.04 shall be payable not later than ten Business Days after demand
therefor.

 

(f)                                   Survival. The agreements in this
Section 8.04 and the indemnity provisions of Section 8.02(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

SECTION 8.05              Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, without prior notice to
any Loan Party, any such notice being waived by such Loan Party, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of any
Loan Party against any and all of the obligations of such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of

 

73

--------------------------------------------------------------------------------

 

such Loan Party may be contingent or unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff on any amounts due on Obligations
hereunder, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

SECTION 8.06              Binding Effect.  This Agreement shall become effective
upon the Effective Date and, thereafter, shall be binding upon and inure to the
benefit of, and be enforceable by, each Loan Party, the Administrative Agent and
each Lender and their respective successors and permitted assigns, except that
no Loan Party shall have any right to assign its rights hereunder or any
interest herein without the prior written consent of each of the Lenders, and
any purported assignment without such consent shall be null and void.

 

SECTION 8.07              Assignments and Participations.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder (except as contemplated by Section 5.02(c)) without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section 8.07, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 8.07 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section 8.07 (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 8.07 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans); provided
that any such assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or

 

74

--------------------------------------------------------------------------------


 

contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section 8.07 in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or, following
the Closing Date, an Approved Fund, no minimum amount need be assigned; and

 

(B) in any case not described in subsection (b)(i)(A) of this Section 8.07, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as, with respect to assignments of Loans (but not with respect to
assignments of Commitments) no Event of Default has occurred and is continuing,
the Borrower otherwise consents in writing (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 8.07 and, in
addition:

 

(A) the written consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) with respect to assignments of
Loans (but not with respect to assignments of Commitments) an Event of Default
under Section 6.01(a), (e) or (f) has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
(provided, that the Borrower’s written consent will be required in the case of
an assignment of Commitments to an Affiliate of a Lender prior to the Closing
Date)  or, following the Closing Date, an Approved Fund; provided that, if after
the Closing Date, the written consent of the Borrower to an assignment is
required hereunder, then the Borrower shall be deemed to have given its consent
ten Business Days after the date written notice thereof was delivered by the
Administrative Agent to the Borrower, unless such consent is expressly refused
by the Borrower prior to such tenth Business Day; and

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

 

75

--------------------------------------------------------------------------------


 

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 8.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.19, 2.20, and 8.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from the Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the

 

76

--------------------------------------------------------------------------------


 

assignee Lender, at which time any existing Note assigned to such Lender shall
be redelivered to the Borrower. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section 8.07.

 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.04(c) without
regard to the existence of any participation; provided, however, that, without
impacting the indemnification requirement, any Lender may proceed against its
Participant in accordance with the underlying participant agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.19 and 2.20 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 8.07 (it being understood
that the documentation required under Section 2.16(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section 8.07; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.21 and 8.15 as if it were an assignee under subsection
(b) of this Section 8.07 and (B) shall not be entitled to receive any greater
payment under Sections 2.16 or 2.19, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive,

 

77

--------------------------------------------------------------------------------


 

except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.21 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.05 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(f)                                   Electronic Execution of Assignments and
Certain Other Documents.  The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

SECTION 8.08              Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective

 

78

--------------------------------------------------------------------------------


 

managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over it or its Affiliates (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
or administrative process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or any action or proceeding relating to
this Agreement or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 8.08, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
their obligations, this Agreement or payments hereunder, (iii) any rating
agency, or (iv) the CUSIP Service Bureau or any similar organization, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower, (i) to market data collectors or providers of similar services to the
banking industry or (j) to service providers engaged by the Administrative Agent
or any Lender in connection with the administration of this Agreement and the
other Loan Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential).

 

For purposes of this Section 8.08, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 8.09              Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York; provided,
that (a) the interpretation of Company Material Adverse Effect and whether a
Company Material Adverse Effect has occurred, (b) the accuracy of any St. Jude
Acquisition Agreement Representation and whether as a result of a breach thereof
the Borrower (or any of its Subsidiaries) have the right to terminate its (or
their) obligations under the St. Jude Acquisition Agreement, or to decline to
consummate the St. Jude Acquisition pursuant to the St. Jude Acquisition
Agreement, (c) whether the St. Jude Acquisition has been consummated in
accordance with the St. Jude Acquisition Agreement, shall be governed and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflicts of law thereof or of any other

 

79

--------------------------------------------------------------------------------


 

jurisdiction that would result in the application of the laws of any other
jurisdiction and (d) such matters as provided for in Section 11.10 of the St.
Jude Acquisition Agreement shall be governed by the laws of the State of
Minnesota to the extent provided therein.

 

SECTION 8.10              Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

SECTION 8.11              Integration.  This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

SECTION 8.12              Jurisdiction, Etc.  (a)  Each of the Loan Parties and
the other parties hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any party hereto or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
Loan Parties and the other parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the Loan Parties and the other parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(b)                                 Each of the Loan Parties and the other
parties hereto irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any New York State or federal court.  Each of the
Loan Parties and the other parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                                  Each of the Loan Parties and the other
parties hereto irrevocably consents to service of process in the manner provided
for notices in Section 8.02(a).  Nothing in this Agreement will affect the right
of any party hereto to serve process in any other manner permitted by applicable
law.

 

80

--------------------------------------------------------------------------------


 

SECTION 8.13              PATRIOT Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the PATRIOT Act. 
Each Loan Party shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.

 

SECTION 8.14              No Advisory or Fiduciary Responsibility.  In its
capacity as the Administrative Agent or a Lender, (a) neither the Administrative
Agent nor any Lender has any responsibility except as set forth herein and
(b) neither the Administrative Agent nor any Lender shall be subject to any
fiduciary duties or other implied duties (to the extent permitted by law to be
waived).  Each Loan Party agrees that it will not take any position or bring any
claim against the Administrative Agent or any Lender that is contrary to the
preceding sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), each Loan Party acknowledges and agrees that:  (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lenders are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand; (ii) the Administrative Agent and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor or agent for any Loan Party or any of its Affiliates, or
any other Person; and (iii) the Administrative Agent, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Administrative Agent or Lender has any obligation to disclose
any of such interests to any Loan Party or its Affiliates.

 

SECTION 8.15              Replacement of Lenders.  If the Borrower is entitled
to replace a Lender pursuant to the provisions of Section 2.21, or if any Lender
is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Sections 8.07), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 2.16 and 2.19) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in
Section 8.07(b) (except as otherwise provided herein);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts

 

81

--------------------------------------------------------------------------------


 

under Section 2.20) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.19 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 8.16              Waiver of Jury Trial.  Each Loan Party, the
Administrative Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

 

SECTION 8.17              Payments Set Aside.  To the extent that any payment by
or on behalf of any Loan Party is made to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

SECTION 8.18              Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

82

--------------------------------------------------------------------------------

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable: (i)  a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

ARTICLE IX

 

GUARANTEE

 

SECTION 9.01              Guarantors.  Any time after the Effective Date,
(i) the Borrower, in consultation with the Administrative Agent, may cause any
Subsidiary of the Borrower to guarantee the obligations of the Borrower
hereunder by delivering to the Administrative Agent customary joinder
documentation reasonably acceptable to the Administrative Agent and (ii) in the
event that St. Jude Sub or any Subsidiary thereof guarantees any Material Debt
of the Borrower, St. Jude Sub or such Subsidiary, as applicable, shall guarantee
the obligations of the Borrower hereunder by delivering to the Administrative
Agent customary joinder documentation reasonably acceptable to the
Administrative Agent, and pursuant to which such Person shall become a
“Guarantor” for all purposes under this Agreement and each other Loan Document
and shall be bound by all of the obligations and shall have all of the rights of
a “Guarantor” under this Agreement and each other Loan Document including,
without limitation, providing the guarantee of the Guaranteed Obligations as set
forth in this Article IX.

 

SECTION 9.02              Guarantee.  Upon becoming a Guarantor pursuant to
Section 9.01, each Guarantor, on a joint and several basis, unconditionally
guarantees (the undertaking of each Guarantor contained in this Article IX being
the “Guarantee”) the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations of the Borrower now or hereafter
existing under this Agreement, whether for principal, interest, fees, expenses
or otherwise, which Obligations shall include such indebtedness, obligations,
and liabilities which may be or hereafter become unenforceable or shall be an
allowed or disallowed claim under any proceeding or case commenced by or against
the Borrower under any Debtor Relief Laws, and shall include interest that
accrues after the commencement of any proceeding under any Debtor Relief Laws
(such obligations, collectively, being the “Guaranteed Obligations”), and any
and all expenses (including counsel fees and expenses) incurred by the
Administrative Agent or the Lenders in enforcing any rights under the Guarantee.
Each Guarantee is a guaranty of payment and not of collection.  Upon becoming a
Guarantor pursuant to Section 9.01, each Guarantor agrees that, as between each
Guarantor and the Administrative Agent, the Guaranteed Obligations may be
declared to be due and payable for purposes of the Guarantee notwithstanding any
stay, injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards the Borrower and that in the event of a declaration or
attempted

 

83

--------------------------------------------------------------------------------


 

declaration, the Guaranteed Obligations shall immediately become due and payable
by Guarantors for purposes of the Guarantee.  Anything contained herein to the
contrary notwithstanding, the obligations of each Guarantor hereunder at any
time shall be limited to an aggregate amount equal to the largest amount that
would not render such Guarantor’s obligations hereunder subject to avoidance as
a fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state law.

 

SECTION 9.03              Guaranty Absolute.  Upon becoming a Guarantor pursuant
to Section 9.01, each Guarantor guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of this Agreement, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the
Lenders with respect thereto. The liability of each Guarantor under the
Guarantee shall be absolute and unconditional irrespective of:

 

(a)                                 any lack of validity, enforceability or
genuineness of any provision of this Agreement, any Guaranteed Obligations or
any other agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations,
or any other amendment or waiver of or any consent to departure from this
Agreement;

 

(c)                                  any exchange, release or non-perfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)                                 any law or regulation of any jurisdiction or
any other event affecting any term of a Guaranteed Obligation; or

 

(e)                                  any other circumstance which might
otherwise constitute a defense available to, or a discharge of, any Guarantor or
the Borrower.

 

The Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

 

SECTION 9.04              Waivers.

 

(a)                                 Upon becoming a Guarantor pursuant to
Section 9.01, each Guarantor waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and the
Guarantee and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral.

 

(b)                                 Upon becoming a Guarantor pursuant to
Section 9.01, each Guarantor irrevocably waives any claims or other rights that
it may now or hereafter acquire against the

 

84

--------------------------------------------------------------------------------


 

Borrower that arise from the existence, payment, performance or enforcement of
the obligations of any Guarantor under the Guarantee, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any Lender against the Borrower or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim,
remedy or right.  If any amount shall be paid to any Guarantor in violation of
the preceding sentence at any time prior to the later of the payment in full of
the Guaranteed Obligations and all other amounts payable under the Guarantee and
the Maturity Date, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
and all other amounts payable under the Guarantee, whether matured or unmatured,
in accordance with the terms of this Agreement and the Guarantee, or to be held
as collateral for any Guaranteed Obligations or other amounts payable under the
Guarantee thereafter arising.  Upon becoming a Guarantor pursuant to
Section 9.01, each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Guarantee and that the waiver set forth in this Section 9.04(b) is
knowingly made in contemplation of such benefits.

 

SECTION 9.05              Continuing Guaranty.  Each Guarantee is a continuing
guaranty and shall (i) remain in full force and effect until payment in full of
the Guaranteed Obligations (including any and all Guaranteed Obligations which
remain outstanding after the Maturity Date) and all other amounts payable under
the Guarantee, (ii) be binding upon each Guarantor and its successors and
assigns, and (iii) inure to the benefit of and be enforceable by the Lenders,
the Administrative Agent and their respective successors, transferees and
assigns.

 

SECTION 9.06              Release of Guarantors.  If (a) in compliance with the
terms and provisions of this Agreement, any Guarantor ceases to constitute a
Subsidiary of the Borrower or (b) after giving effect to the release of any
Guarantor (other than St. Jude Sub or any Subsidiary thereof, in each case, that
is required to become a Guarantor pursuant to Section 9.01(ii)), there is no
Default under this Agreement, then such Guarantor (other than, solely in respect
of clause (b) of this Section 9.06, St. Jude Sub or such Subsidiary, in each
case, that is required to become a Guarantor pursuant to Section 9.01(ii))
shall, in the discretion of the Borrower upon notice in writing to the
Administrative Agent, automatically be released from its obligations under this
Agreement or any other Loan Document, including the Guarantee set forth in this
Article IX, and thereafter such Person shall no longer constitute a Guarantor
under this Agreement or any other Loan Documents.  In the event that St. Jude
Sub or any Subsidiary thereof ceases to guarantee the Material Debt of the
Borrower with respect to which Section 9.01(ii) required St. Jude Sub or such
Subsidiary to guarantee the Obligations of the Borrower as set forth in this
Article IX, then St. Jude Sub or such Subsidiary shall, in the discretion of the
Borrower upon notice in writing to the Administrative Agent, be automatically
released from its obligations under this Agreement and each other Loan Document,
including the Guarantee set forth in this Article IX, and thereafter such Person
shall no longer constitute a Guarantor under this Agreement or any other Loan
Document.

 

85

--------------------------------------------------------------------------------


 

At the request of the Borrower, the Administrative Agent shall, at the
Borrower’s expense, execute such documents as are necessary to acknowledge any
such release in accordance with this Section 9.06, so long as the Borrower shall
have provided the Administrative Agent a certificate, signed by a Responsible
Officer of the Borrower, certifying as to satisfaction of the requirements set
forth above and the release of such Guarantor’s Guarantee in compliance with
this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

 

 

By:

/s/ Karen M. Peterson

 

Name:

Karen M. Peterson

 

Title:

Vice President, Treasurer

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Gerund Diamond

 

Name:

Gerund Diamond

 

Title:

Assistant Vice President

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Director

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

Name:

Ritam Bhalla

 

Title:

Director

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Anish Shah

 

Name:

Anish Shah

 

Title:

Authorized Signatory

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------

 

 

BNP PARIBAS,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Julien Pecoud-Bouvet

 

Name:

Julien Pecoud-Bouvet

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Gregoire Poussard

 

Name:

Gregoire Poussard

 

Title:

Vice President

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Richard Rivera

 

Name:

Richard Rivera

 

Title:

Vice President

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Jonathan Logan

 

Name:

Jonathan Logan

 

Title:

Director

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO — MITSUBISHI UFJ, LTD.,

 

as Lender

 

 

 

 

By:

/s/ Brian McNany

 

Name:

Brian McNany

 

Title:

Director

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

 

 

 

BANCO SANTANDER, S.A.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Victor Menendez

 

Name:

Victor Menendez

 

Title:

Executive Director

 

 

 

 

By:

/s/ Paloma Garcia

 

Name:

Paloma Garcia

 

Title:

Vice President

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Iain Stewart

 

Name:

Iain Stewart

 

Title:

Managing Director

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Steven Aloupis

 

Name:

Steven Aloupis

 

Title:

Managing Director, Loan Syndications

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Annie Carr

 

Name:

Annie Carr

 

Title:

Authorized Signatory

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ John Lascody

 

Name:

John Lascody

 

Title:

Vice President

 

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Brian Crowley

 

Name:

Brian Crowley

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Cara Younger

 

Name:

Cara Younger

 

Title:

Director

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., DUBLIN BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Sean Hassett

 

Name:

Sean Hassett

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Cormac Langford

 

Name:

Cormac Langford

 

Title:

Vice President

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

INTESA SANPAOLO S.P.A. — NEW YORK
BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ William S. Denton

 

Name:

William S. Denton

 

Title:

Global Relationship Manager

 

 

 

 

 

 

 

By:

/s/ Francesco Di Mario

 

Name:

Francesco Di Mario

 

Title:

Head of Credit & F.V.P.

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as Lender

 

 

 

 

 

By:

/s/ Bertram Tang

 

Name:

Bertram Tang

 

Title:

Authorized Signatory

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

 

 

By:

 /s/ Scott MacVicar

 

Name:

 Scott MacVicar

 

Title:

 Authorized Signatory

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

SVENSKA HANDELSBANKEN AB (PUBL), NEW
YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

 /s/ Jonas Almhojd

 

Name:

 Jonas Almhojd

 

Title:

 Senior Vice President

 

 

 

 

 

 

 

By:

 /s/ Steve Cox

 

Name:

 Steve Cox

 

Title:

 Vice President, Senior Account Manager

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

 /s/ Joseph M. Schnorr

 

Name:

 Joseph M. Schnorr

 

Title:

 Senior Vice President

 

[Signature Page — Cash Bridge Facility]

 

--------------------------------------------------------------------------------
